Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 1 of 101 PageID #: 612




                  EXHIBIT C
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 2 of 101 PageID #: 613


                                                                                                                                            Page 1


           UNITED                STATES             DISTRICT                   COURT
           EASTERN                DISTRICT                   OF       NEW          YORK
           -    -        -        -        -        -        -        -        -        -        -        -        -        -       -        -       x
           EDWARD                SHIN,
                                           Plaintiff,


                                  -against-
           YS2          ENTERPRISES                         INC.,             MICHAEL                S.       WANG,
           VICTORIA                   WANG          as       TRUSTEE                   OF       THE       RICHARDSON
           IRREVOCABLE                         TRUST,                TERRANCE                   WU,       DEH-JUNG
           DEBORAH                WANG,             and          YOUNG             K.       LEE


                                           Defendant.
           -        -        -        -        -        -        -        -        -        -        -        -        -        -       -        -       x
                                                            1270          Broadway
                                                            New       York,             New          York          10001
                                                            May       21,          2019
                                                            1:15              p.m.


                    EXAMINATION                         BEFORE                TRIAL             of       DANIEL             PARK,            a
           Non-Party                      Witness                herein,                taken             by       MS.
           BERKOWITZ,                      in       the          above-entitled                               action,               held
           at       the          above             time          and          place,             pursuant                   to
           Subpoena,                      taken             before             CHRISTA                   M.       MILOSCIA,                  a
           Shorthand                      Reporter                   and       Notary                Public                within
           and          for       the          State             of       New          York.


                                                   Magna             Legal             Services
                                                             (866)624-6221
                                                        www.MagnaLS.com
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 3 of 101 PageID #: 614


                                                                          Page 2
       1
       2   A   P    P E A R A N C E S:
       3           THE BASIL LAW GROUP
                        Attorneys for Plaintiff
       4                1270 Broadway
                        New York, New York 10001
       5           BY:  DAVID A. COHEN, ESQ.
                           davidacohen@rjbasil.com
       6
                   AHMUTY, DEMERS & MCMANUS
       7                Attorneys for Defendant
                        YS2 ENTERPRISES INC.
       8                199 Water Street
                        New York, New York 10038
       9           BY:  JANICE BERKOWITZ, ESQ.
                           Janice.Berkowitz@admlaw.com
     10
              CHARTWELL LAW
     11            Attorneys for Defendants
                   VICTORIA WANG as TRUSTEE OF RICHARDSON
     12    IRREVOCABLE TRUST, TERRANCE WU
                   81 Main Street
     13            White Plains, New York 10601
              BY:  CARMEN A. NICOLAOU, ESQ.
     14               cnicolaou@chartwell.com
     15       LONGO AND D'APICE
                   Attorneys for Defendant
     16            YOUNG K. LEE
                   26 Court Street
     17            Brooklyn, New York 11242
              BY:  STEVEN J. WEISSLER, ESQ.
     18
     19
     20
     21
     22
           ALSO      PRESENT:
     23
                   EESHA   MALYALA   -   SITTING     IN   WITH   CHARTWELL
     24            LAW
     25
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 4 of 101 PageID #: 615


                                                                                                         Page 3
       1
       2                          S    T    I    P    U    L    A    T    I    O    N    S

       3         IT    IS    STIPULATED                   AND       AGREED          by       and   between

       4   the    attorneys                for       the       respective                parties

       5   herein,          and       in    compliance                   with       Rule       221      of    the

       6   Uniform          Rules          for       the       Trial          Courts:

       7         THAT       the       parties             recognize                the       provision            of

       8   Rule       3115       subdivisions                   (b),          (c)       and/or         (d).

       9   All    objections                made          at    a    deposition                shall         be

     10    noted       by    the       officer             before             whom       the

     11    deposition             is       taken,          and       the       answer          shall         be

     12    given       and       the       deposition                shall          proceed            subject

     13    to    the    objections                   and       to    the       right          of   a    person

     14    to    apply       for       appropriate                   relief             pursuant         to

     15    Article          31    of       the       CPLR;

     16          THAT       every          objection                raised          during         a

     17    deposition             shall          be       stated          succinctly               and

     18    framed       so       as    not       to       suggest             an    answer         to    the

     19    deponent          and,          at    the       request             of       the

     20    questioning                attorney,                shall          include          a   clear

     21    statement             as    to       any       defect          in       form       or   other

     22    basis       of    error          or       irregularity.                       Except         to    the

     23    extent       permitted                by       CPLR       Rule          3115       or   by    this

     24    rule,       during          the       course             of    the       examination

     25    persons          in    attendance                   shall          not       make
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 5 of 101 PageID #: 616


                                                                                                          Page 4
       1
       2   statements                or    comments          that       interfere                with          the

       3   questioning.

       4         THAT       a    deponent          shall       answer             all       questions

       5   at    a   deposition,                 except       (i)       to    preserve                a

       6   privilege             or       right    of    confidentiality,                         (ii)          to

       7   enforce          a    limitation             set    forth          in       an    order             of

       8   a    court,          or    (iii)       when       the       question             is    plainly

       9   improper             and       would,    if       answered,             cause

     10    significant                prejudice          to    any          person.              An

     11    attorney             shall       not    direct          a    deponent             not          to

     12    answer       except             as    provided          in       CPLR       Rule       3115          or

     13    this      subdivision.                  Any       refusal          to       answer             or

     14    direction             not       to    answer       shall          be    accompanied

     15    by    a   succinct              and    clear       statement                on    the          basis

     16    therefore.                 If    the    deponent             does       not       answer             a

     17    question,             the       examining          party          shall          have          the

     18    right       to       complete          the    remainder                of    the

     19    deposition.

     20          THAT       an       attorney       shall          not       interrupt                the

     21    deposition                for    the    purpose             of    communicating

     22    with      the        deponent          unless       all          parties          consent

     23    or    the    communication                   is    made          for    the       purpose

     24    of    determining                whether          the       question             should             not

     25    be    answered             on    the    grounds             set    forth          in
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 6 of 101 PageID #: 617


                                                                                                    Page 5
       1
       2   Section          221.2       of    these       rules,          and,       in    such

       3   event,          the    reason          for    the       communication                shall

       4   be    stated          for    the       record       succinctly                and

       5   clearly.

       6         THAT       the       failure       to    object          to       any    question

       7   or    to    move       to    strike          any    testimony             at    this

       8   examination                shall       not    be    a    bar       or    waiver          to

       9   make       such       objection          or    motion          at       the    time       of

     10    the    trial          of    this       action,          and    is       hereby

     11    reserved;             and

     12          THAT       this       examination             may       be    signed          and

     13    sworn       to    by       the    witness          examined             herein       before

     14    any    Notary          Public,          but    the       failure          to    do       so    or

     15    to    return          the    original          of       the    examination                to

     16    the    attorney             on    whose       behalf          the       examination

     17    is    taken,          shall       not    be    deemed          a    waiver          of    the

     18    rights          provided          by    Rules       3116       and       3117       of    the

     19    C.P.L.R,          and       shall       be    controlled                thereby;          and

     20          THAT       the       certification                and    filing          of    the

     21    original          of       this    examination                are       hereby

     22    waived;          and

     23          THAT       the       questioning             attorney             shall       provide

     24    counsel          for       the    witness          examined             herein       with       a

     25    copy       of    this       examination             at    no       charge.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 7 of 101 PageID #: 618


                                                                                                Page 6
       1                                             D.       PARK
       2    D    A    N    I    E    L     P    A    R    K,       the    Witness
       3    herein,             having          been          first       duly       sworn       by
       4    a    Notary             Public          of    the       State       of
       5    New       York,          was       examined             and    testified             as
       6    follows:
       7    EXAMINATION
       8    BY       MS.       BERKOWITZ:
       9                  Q.    State          your       name       for       the       record,
     10         please.
     11                   A.    Daniel          Park.
     12                   Q.    Good       afternoon,                my    name          is
     13         Janice          Berkowitz.                    I'm    with       the       law
     14         firm       which          represents                YS2,       which          we're
     15         calling             the    "karaoke                club"       in    this
     16         lawsuit             brought          by       Edward       Shin.
     17                         I'm       going          to    ask       you    some
     18         questions                today.           You're          being
     19         represented                by       the       attorney          on       your
     20         right,          David          Cohen;          is    that       correct?
     21                   A.    Yes.
     22                   Q.    Do       you    have          an    office          in    the
     23         space          we're       at       right          now?
     24                   A.    This       office.
     25                   Q.    Are       you       the       tenant?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 8 of 101 PageID #: 619


                                                                                 Page 7
       1                                    D.       PARK
       2            A.    Yes.
       3            Q.    And       do    you       lease    space    to       the
       4     Basil       Law       Group?
       5            A.    Yes.
       6            Q.    And       how    long       have    you    been       doing
       7     that     for?
       8            A.    10       years,       I    believe.
       9            Q.    10       years?
     10             A.    Yeah.
     11                            MR.    WEISSLER:           Mr.    Park,       can
     12             you       keep       your       voice    up    because       I
     13             can't          hear    you       down    here?
     14             Q.    So       you've       known       Mr.    Basil       for
     15      about       10    years?
     16             A.    Yes.
     17             Q.    Did       you    know       him    before       he
     18      started          leasing       space       here?
     19             A.    No.
     20             Q.    Are       you    friends          with    Mr.    Basil?
     21             A.    Before,          no.
     22             Q.    What       about          right    now,    since       he's
     23      related          to    this    case?
     24             A.    Close.
     25                            MS.    NICOLAOU:           Just    speak
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 9 of 101 PageID #: 620


                                                                                             Page 8
       1                                          D.    PARK
       2            up.
       3            Q.    And          does       he    refer       business                to
       4     you?
       5            A.    Not          really.
       6            Q.    Do       you       refer          business          to       him?
       7            A.    Maybe             once       or    twice.
       8            Q.    And          do    you       have       any    common
       9     clients?
     10             A.    Yes,          yes,          but    it's       not    on       a
     11      regular          basis.              I    referred          him       a    couple
     12      of    times,          I    believe,             if    he    can       call          the
     13      clients,          I       guess.
     14             Q.    And          do    you       know       Noah    Bank?
     15             A.    Yes,          I    do.
     16             Q.    What's             your       relationship                   with
     17      Noah     Bank?
     18             A.    I    mean,             all    of    my    clients             use
     19      Noah     Bank         and       they       borrow          money          for
     20      Noah     Bank,            for       loans,       that's          how       I    know
     21      them.
     22             Q.    You're             a    CPA?
     23             A.    Yes.
     24             Q.    So       you       refer          your    clients             to
     25      Noah     Bank?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 10 of 101 PageID #: 621


                                                                                     Page 9
       1                                     D.       PARK
       2             A.    Couple       of       times.
       3             Q.    And    are       you       the    CPA    for
       4      Noah     Bank?
       5             A.    No.
       6             Q.    And    how       do    you       know    Edward          Shin?
       7             A.    Through          the       client,       you       know,      my
       8      client,       you       know,       they       ask    me    to    send
       9      them     papers         and    e-mail          them       papers       and,
      10      you    know,       as    time       goes       I    just    get       to
      11      know     them      because          I    start       to    talk       to
      12      them     about      the       laws       and       what    they       want.
      13             Q.    And    that's          how       you    know
      14      Mr.    Shin,       through          Noah       Bank?
      15             A.    Yes.
      16             Q.    And    how       many       years       have       you
      17      known       him    through          Noah       Bank?
      18             A.    15    maybe,          15    years.
      19             Q.    And    would          you    describe          your
      20      friend       --    are    you       friends          with
      21      Mr.    Shin,       do    you       socialize          together?
      22             A.    Not    really.
      23             Q.    Okay.        So       it's       more    of    a
      24      business          relationship?
      25             A.    Yes.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 11 of 101 PageID #: 622


                                                                                 Page 10
       1                                        D.    PARK
       2             Q.    All    right.
       3                   Now,       I       want    to    direct       your
       4      attention          to       April       21st,       2017,    when
       5      this     incident               happened       which       we're    here
       6      about       today.
       7             A.    Okay.
       8             Q.    Did    you          go    to    the    karaoke       bar
       9      that     night?
      10             A.    Yes.
      11             Q.    And    what          time       did    you    arrive?
      12             A.    Must       be       about       9:30    or    10.
      13             Q.    And    did          you    arrive       by    yourself?
      14             A.    No,    I       had       two    other    people       with
      15      her.
      16             Q.    And    who          were       those    two    other
      17      people?
      18             A.    One    was          my    client,       the    other       one
      19      was    somebody             I    saw    for    the    first       time.
      20                         MR.          WEISSLER:           Can    you    read
      21             that    back,             please?
      22                         (Whereupon,                the    record       was
      23             read    by       the       reporter.)
      24             Q.    Who    was          the    client?
      25             A.    Mr.    Hong,             H-O-N-G.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 12 of 101 PageID #: 623


                                                                                        Page 11
       1                                      D.       PARK
       2                          MR.       WEISSLER:              I'm       sorry.
       3             Q.   You      have       to       really          speak       up.
       4             A.   Mr.      Hong,          H-O-N-G,             that    was       my
       5      client      and      the       other          person          Lee,       that's
       6      someone        I    saw       for    the          first       time.
       7             Q.   Is      that       Chung          Lee    or       Young       Lee?
       8             A.   Young         Lee,       I    believe.
       9             Q.   Young         Lee?
      10             A.   Young         Lee.
      11             Q.   And      when       you       got       to    the    karaoke
      12      bar,     did       you    go    into          a    room?
      13             A.   Yes.
      14             Q.   Did      you       have       a       rearranged
      15      meeting        with       Young          Lee       and    Mr.    Hong?
      16             A.   Yeah,         we    had       dinner          together.
      17             Q.   You      had       dinner             together       before?
      18             A.   Yeah.
      19             Q.   Where'd            you       have       dinner?
      20             A.   It's         on    the       corner          of    the
      21      Northern           Boulevard             and       Union       Street;
      22      Keum     Kang       San,       K-E-U-M,             K-A-N-G,             S-A-N.
      23             Q.   And      was       it    a    business             dinner?
      24             A.   Pretty            much       social,          like       a
      25      social      dinner,            no    business.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 13 of 101 PageID #: 624


                                                                             Page 12
       1                                    D.    PARK
       2             Q.   So    Mr.     Hong      was    your       client?
       3             A.   Yes.
       4             Q.   And    did     he      bring    Mr.       Young    Lee?
       5             A.   Yes,     he    was      there.        There       was
       6      several         other     people         there    anyway.
       7             Q.   Was    that       the    first       time    you    had
       8      met    Young      Lee?
       9             A.   Yes.
      10             Q.   Did    you     see      --    did    you    observe
      11      Mr.    Young      Lee     drink      any    alcohol       at    the
      12      dinner?
      13             A.   Yes.
      14             Q.   And    what       did    you    observe       him
      15      drink?
      16             A.   Soju.
      17             Q.   Soju,       how     much?
      18             A.   I    wouldn't          know    how    much    but       I
      19      was    drinking,          everyone         basically          was
      20      drinking?
      21                        MR.     WEISSLER:             I'm    sorry.
      22             Maybe      I'm     hard      of    hearing,       did    he
      23             drink      soda?
      24                        MS.     BERKOWITZ:             Soju;    it's          a
      25             Korean      vodka.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 14 of 101 PageID #: 625


                                                                                       Page 13
       1                                        D.    PARK
       2                         MS.       NICOLAOU:                 Do    you    want
       3             to?
       4             Q.    It's       Korean          vodka,          at    least
       5      that's       what       I    think       it       is.
       6                   It's       Korean          vodka,          right?
       7             A.    Yes.
       8             Q.    So    when       you       saw       Mr.       Young       Lee
       9      drinking          the       Soju,       was       he    drinking          it
      10      in    shots       or    in    a    glass          or    what?
      11             A.    I    believe          it    was       shot,       that's
      12      how    we    usually          drink.
      13             Q.    Did       you    see       how       many       shots       he
      14      had?
      15             A.    I    have       no    idea.
      16             Q.    Okay.           And       when       you       left    the
      17      dinner,          who    did       you    leave          with?
      18             A.    Just       us    three.
      19             Q.    Did       Mr.    Young          Lee       appear
      20      intoxicated             when       he    left          the    dinner?
      21             A.    I    would       say       so       because       I    was
      22      drunk       obviously,             and       I    believe          he    was
      23      drunk,       too.
      24             Q.    And       what       led    you       to       believe
      25      that?        Was       it    his       behavior,             his
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 15 of 101 PageID #: 626


                                                                                    Page 14
       1                                        D.    PARK
       2      appearance?
       3             A.    Both;          walking,          the       way    he    talks,
       4      keeps       his    voice          really       loud          when    people
       5      get    drunk(sic).
       6             Q.    Was       it    a    happy       loud       or    an    angry
       7      loud?
       8             A.    Happy.
       9             Q.    How       was       --    how    was       he    walking,
      10      which       led    you       to       believe       he       was
      11      intoxicated?
      12             A.    Not       straight.
      13             Q.    Okay.           And       where       was       the    dinner?
      14      Where'd          you    say       the       dinner       was;       what
      15      town?
      16             A.    In    Flushing.
      17             Q.    In    Flushing?
      18             A.    Yep.
      19             Q.    And       how       did    you    get       to    the
      20      karaoke          club?
      21             A.    I    think          somebody          in    the       group
      22      drove       us    there.
      23             Q.    And       what       time       did    you       arrive?
      24             A.    I    think          it's       9:30    or       10.
      25             Q.    And       where          did    you    go       when    you
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 16 of 101 PageID #: 627


                                                                              Page 15
       1                                     D.    PARK
       2      arrived?
       3             A.    Upstairs          --    upstairs       to    the
       4      room.
       5             Q.    And     how'd      you    get    upstairs?
       6             A.    By    walking          obviously.
       7             Q.    And     when      you    got    upstairs,          what
       8      did    you     do?
       9             A.    Went       into    the    room,       order
      10      Johnnie        Walker.
      11                         MR.    WEISSLER:           I'm    sorry,
      12             what       did    you    order?
      13                         MS.    BERKOWITZ:              Johnnie
      14             Walker.
      15             Q.    Did     anyone         from    the    karaoke       bar
      16      meet     you      when    you       walked    in?
      17             A.    They       obviously          greeted       us.
      18             Q.    Do    you    know       who    greeted       you?
      19             A.    No    idea       who;    waiters.
      20             Q.    Do    you    know       the    waiters'       names?
      21             A.    No.
      22             Q.    When       the    waiter       greeted       you    and
      23      he    took     you      into    the    room,       was    it    just
      24      you,     Young       Lee,      and    Mr.    Hong?
      25             A.    Yes.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 17 of 101 PageID #: 628


                                                                                   Page 16
       1                                        D.    PARK
       2             Q.    And       who    ordered          the       bottle      of
       3      Johnnie          Walker?
       4             A.    I    think       it       was    Mr.    Hong.
       5             Q.    Okay.           And       when    the       waiter
       6      brought          it    in,    did       he    place       it    on   the
       7      table?
       8             A.    Yes.
       9             Q.    Did       the    waiter          pour       any    drinks?
      10             A.    No,       usually          --    no,    no,       no.
      11             Q.    Okay.           And       did    you    see       Young      Lee
      12      have     any      of    the       Johnnie          Walker?
      13             A.    Yes.
      14             Q.    And       how    much       did       you    see    him
      15      drink?
      16             A.    That       I    --    I    think       we    ordered         two
      17      bottles.
      18             Q.    I    just       want       to    know       specifically
      19      how    much       you       saw    Young       Lee       drink.        If
      20      you    don't          know    then       you       don't       know,      I
      21      don't       want       you    to       guess.
      22             A.    I    don't       know.
      23             Q.    Did       you    have       any       conversations
      24      with     Young         Lee    about          his    drinking?
      25             A.    About          his    drinking.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 18 of 101 PageID #: 629


                                                                                          Page 17
       1                                           D.    PARK
       2             Q.    Right,             about          how    much       he    was
       3      drinking          or       if    he       was    intoxicated                or
       4      anything          like          that?
       5             A.    No.
       6             Q.    Did       you       see       anyone          from       the
       7      karaoke          club       have          any    conversations
       8      with     Mr.      Lee?
       9             A.    Yeah,          of       course.
      10             Q.    Any       conversations                   about          his
      11      drinking          or       his       intoxication?
      12             A.    Not       that          I    can    remember.
      13             Q.    Okay.              At       some    point          did    Mr.       --
      14      did    you       leave          the       room       and    go    get
      15      Mr.    Shin       in       the       other       room?
      16             A.    No,       I    bumped             into    Mr.       Shin,       I
      17      believe          it    was       in       the    restroom             --    men's
      18      room.        I    said          obviously,             "Hi."
      19             Q.    What          time          was    that?
      20             A.    I    got       there          9:30,       10,       so
      21      probably          around             11.        After       a    while       or
      22      so.
      23             Q.    Okay.              And       when       you    bumped          into
      24      him    and       said,          "Hello,"             then       what
      25      happened?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 19 of 101 PageID #: 630


                                                                                         Page 18
       1                                       D.    PARK
       2               A.    I    realized          him       in    the          next    room
       3      so   I    basically             said,       have          a    nice       time,
       4      that's         it.
       5               Q.    Did    you       bring       him       into          your
       6      room?
       7               A.    No,    he    just       came          to       my    room.
       8               Q.    You    didn't          bring          him       in?
       9               A.    No.
      10               Q.    Okay.        What       time          did       Mr.    Shin
      11      come      into       your       room?
      12               A.    11,    11:30,          shortly             after       I    met
      13      him.
      14               Q.    When       you    saw    him          in       the
      15      bathroom,            did    he    appear             intoxicated?
      16               A.    Yes.
      17               Q.    All    right.
      18                     Then       when    he    came          into          your
      19      room,         what    happened?
      20               A.    I    introduced          the          other          two
      21      person         to    Mr.    Shin       and       they          started       to
      22      talk,         you    know,       "This          is    his          banker,"
      23      "Mr.      Hong       is    running          a    business,"                you
      24      know,         if    you    need       anything,                you    know,       I
      25      just      introduced             them(sic).
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 20 of 101 PageID #: 631


                                                                                   Page 19
       1                                        D.       PARK
       2                         MR.       WEISSLER:              Off      the
       3             record.
       4                         (Whereupon,                the      record       was
       5             read       by    the       reporter.)
       6             Q.    What       kind          of    business         does
       7      Mr.    Hong       have?
       8             A.    A    salad          bar.
       9             Q.    Did       Mr.       Shin       and   Young       Lee    have
      10      any    business             discussions?
      11             A.    Not       business             discussions,
      12      basically          introductions.
      13             Q.    And       how       long       did   Mr.     Shin      stay
      14      in    your       room?
      15             A.    Not       too       long,       he   drink,       I    don't
      16      know     maybe         one       or    two    glasses         in    my
      17      room     and      left(sic).
      18             Q.    And       he    went          back   to    his    room?
      19             A.    Yes.
      20             Q.    Okay.           Are       you    able      to    say    how
      21      much     Young         Lee       drank?
      22             A.    I    mean       if       you    talk      about       how
      23      many     glasses,            I    wouldn't          know      but    he
      24      looks       pretty          drunk.
      25             Q.    And       what       makes       you      say    that?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 21 of 101 PageID #: 632


                                                                                   Page 20
       1                                    D.    PARK
       2             A.   He       couldn't       walk       straight,
       3      that's      all.
       4             Q.   You       saw    him    walking          in    the       room
       5      or    outside         of    the    room?
       6             A.   When       he    was    going       outside,             going
       7      to    restroom.
       8             Q.   And       what    else       besides          he
       9      couldn't         walk       straight       led       you       to
      10      believe         he    was    drunk?
      11             A.   You       know,       when    he    talks,
      12      mumbling.
      13             Q.   And       without       guessing,             did       you
      14      see    anybody         that       you    thought          to    be
      15      employed         by    the    karaoke          bar    observe
      16      Mr.    Lee's         walking       and    mumbling?
      17             A.   There's          always       people          outside
      18      the    hallway.
      19             Q.   I    just       want    to    know       if    you
      20      specifically               know    if    you    observed
      21      anyone      employed          by    the    karaoke             bar
      22      specifically               observe       Mr.    Young          Lee?
      23                           MR.    COHEN:        Objection             to    the
      24             form;         you    can    answer.
      25             A.   Because          he    couldn't          really          walk
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 22 of 101 PageID #: 633


                                                                                  Page 21
       1                                      D.    PARK
       2      straight.            If    I    remember       correctly,                I
       3      think       the    one     waiter       was,       you       know,
       4      taking       him     to    the       restroom.
       5             Q.    Okay.         Do    you    know       the       waiter's
       6      name?
       7             A.    No    idea.
       8             Q.    What     did       he    look    like?
       9             A.    In    his     30's,       well-built,             I    mean
      10      --    Korean.
      11             Q.    Did     you       have    any    conversations
      12      with     the      waiter        about       Young    Lee?
      13             A.    No.
      14             Q.    Did     you       see    anybody       employed             by
      15      the    karaoke        bar       pour    Mr.    Young          Lee    a
      16      drink?
      17             A.    Yeah.
      18             Q.    No,     actually          pour    him       a    drink,
      19      not    put     the    alcohol          on    the    table          but
      20      actually          pour     a    drink?
      21             A.    Yes.
      22             Q.    Who     pours?
      23             A.    Girls        who    are    working          in    the
      24      karaoke        bar.
      25                         MR.     WEISSLER:           I'm       sorry.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 23 of 101 PageID #: 634


                                                                                    Page 22
       1                                        D.    PARK
       2                            (Whereupon,                the    record       was
       3             read       by       the    reporter.)
       4             Q.    And       how       do    you       know    they       worked
       5      in    the    karaoke             bar?
       6             A.    How       --    how       could       you       not    know?
       7             Q.    I    don't          know,       I    wasn't       there.
       8             A.    I    mean,          they       worked       there       to
       9      serve.
      10             Q.    How       do    you       know       that?
      11             A.    I    mean       how       would       I    not    know?        I
      12      mean,       people          were       working          there,       girls
      13      were       working          there.
      14             Q.    And       you       saw    a    girl       pour       Young
      15      Lee    a    drink?
      16             A.    Yeah.
      17             Q.    How       many       drinks?
      18             A.    I    mean       if       you    keep       asking
      19      specific          numbers.
      20             Q.    I    want       specific             numbers.
      21             A.    I    don't          know.
      22             Q.    Okay.
      23             A.    But       either          me,       Mr.    Lee,
      24      Mr.    Hong,          we    had       finished          up    two
      25      bottles          of    Johnnie          Walker.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 24 of 101 PageID #: 635


                                                                                       Page 23
       1                                     D.       PARK
       2             Q.    Right,          but    I'm       only       asking          about
       3      Young       Lee       and    what       you    specifically
       4      know,       if       you    can't       give       me    a    specific,
       5      just     say         you    can't       give       me    a    specific.
       6                            MR.    COHEN:           Do    you       have       a
       7             question.
       8             Q.    How       many    drinks          did       you    see          the
       9      girls       pour       Young       Lee?
      10             A.    At       least    10.
      11             Q.    You       saw    her       pour       10    drinks          for
      12      Mr.      Young         Lee?
      13             A.    At       least.        We    stayed             there       for,
      14      I   don't        know,       maybe       three          hours    or          so.
      15             Q.    At       some    point       did       you       fall
      16      asleep       on       the    couch?
      17             A.    Yes.
      18             Q.    And       what    time       was       that?
      19             A.    Shortly          after       Mr.       Shin       came          to
      20      our    room          and    once    after          he    left,       I
      21      believe          I    fell    asleep.
      22             Q.    Do       you    know       what       time       that       was?
      23             A.    Around          12,    I    think.
      24             Q.    And       what    time       did       you       wake       up?
      25             A.    Maybe          two.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 25 of 101 PageID #: 636


                                                                                             Page 24
       1                                        D.    PARK
       2             Q.    And       were       you    a    witness                to    this
       3      incident?
       4             A.    No.
       5             Q.    And       when       you    woke          up       at    two,          was
       6      anybody          still       there?
       7             A.    I    don't       really          remember.                    I    just
       8      asked       the       waiter       to    get       me       a    cab       and       I
       9      just     left.
      10             Q.    And       do    you       know       who       paid          for       the
      11      bill     for      the       room       that       Young          Lee       was
      12      in?
      13             A.    It       was    Mr.       Hong,       I    didn't             ask
      14      but    obviously             it    must       be       Mr.       Hong.
      15             Q.    I    don't       want       you       to       guess,             do
      16      you    know       for       sure?
      17             A.    No.
      18             Q.    Did       you    speak          with       Mr.          Shin
      19      leading          up    to    this       deposition?                       Did       you
      20      tell     him      that       you       were       coming             in    today?
      21             A.    I    don't       think          so,       no,       no.
      22             Q.    When       was       the    last          time          you
      23      talked       to       him?
      24             A.    Few       weeks       ago       --    few          weeks          ago
      25      about,       you       know,       a    mutual          client.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 26 of 101 PageID #: 637


                                                                                    Page 25
       1                                        D.    PARK
       2             Q.    Okay.
       3             A.    He    was       inquiring          me    about       how
       4      they     are      doing       business.
       5             Q.    Okay.           So    how       many    clients          do
       6      you    have       in    common?
       7             A.    Five,          10,    between.
       8             Q.    And       so    are       you    still    doing
       9      business          with       him?
      10             A.    Not       with       him,       with    the    bank.
      11             Q.    With       the       bank?
      12             A.    Basically             my    clients       are
      13      borrowing          --       borrowed          money    from
      14      Noah     Bank.
      15             Q.    And       that's          about    five       or    10
      16      clients?
      17             A.    Yes.
      18             Q.    Did       you    give       any    written
      19      statements             to    Mr.       Basil    or    anybody          in
      20      his    law     firm?
      21             A.    About?
      22             Q.    This       incident.
      23             A.    No.
      24             Q.    Any       written          statements          or
      25      recorded          statements             about       this
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 27 of 101 PageID #: 638


                                                                                             Page 26
       1                                              D.    PARK
       2      incident?
       3             A.       No.
       4             Q.       And       without             telling             me    what       was
       5      discussed,                when          was    the       first          time       that
       6      you    met          with       Mr.       Basil          about          this
       7      incident?
       8             A.       Few       weeks          after          that.
       9             Q.       What       happened?
      10             A.       I       believe          Mr.       Shin       went       to
      11      Mr.    Basil             and    that's             when       I       realized.
      12             Q.       What       did          you    realize?
      13             A.       That       Mr.          Shin       is    suing          the
      14      karaoke             bar.
      15             Q.       Okay.           And          did    Mr.       Shin       ask       you
      16      to    be    a       witness             in    this       lawsuit             for
      17      him?
      18             A.       No.
      19             Q.       Do       you    know          that       you've          been
      20      identified                as    a       witness          in       this
      21      lawsuit?
      22             A.       Yeah,          because             --    yeah,          Mr.    Basil
      23      told       me       I    may    have          to    be    on          deposition
      24      so    that's             when       I    realized,                I    may    be    one
      25      of    the       witnesses(sic).
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 28 of 101 PageID #: 639


                                                                                       Page 27
       1                                     D.    PARK
       2             Q.    Okay.           And    what          are    you    a
       3      witness       to?
       4             A.    The       fact    that          I    was    there.
       5             Q.    And       how    many       other          meetings          did
       6      you    have       with       Mr.    Basil          after       that
       7      first       meeting?
       8             A.    About          this    incident?
       9             Q.    About          this    case.
      10             A.    Maybe          once.        I       don't    know.
      11             Q.    Okay.           When    was          that    second
      12      meeting?
      13             A.    I'm       not    sure       if       you    can    call       it
      14      a    meeting       because          we're          in    the    same
      15      suite       anyway.
      16             Q.    So    you       see    him          every    day?
      17             A.    Yes,       of    course.              I    was    told
      18      depositions             are    coming,             that's       it.
      19             Q.    You       were    told          what?
      20             A.    Deposition             --
      21             Q.    Oh,       depositions                are    coming?
      22             A.    So    I    just       asked          him,    let       me    know
      23      when.
      24             Q.    And       did    you    meet          with       Mr.    Basil
      25      or    anybody          in    his    firm          to    prepare          for
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 29 of 101 PageID #: 640


                                                                                          Page 28
       1                                           D.       PARK
       2      today?
       3             A.       No,       they       just       told       me,       you    know,
       4      just       tell       them          what       happened.
       5             Q.       And       you       did       not    witness          the
       6      fall?
       7             A.       No.
       8             Q.       Okay.              All    right.
       9                      I'm       going          to    pass       it    to    you.
      10    EXAMINATION
      11    BY     MS.    NICOLAOU:
      12             Q.       Mr.       Park,          my    name       is    Carmen
      13      Nicolaou.                 I    represent             various          owners
      14      of    the       property             where          the    accident
      15      occurred,             I       just       have       some       follow-up
      16      questions.                    I'm    going          to    ask    that       you
      17      wait       until          I    finish          asking          the    question
      18      before          answering                it,    obviously             speak
      19      up,    you're             a    soft       spoken          gentleman,
      20      really          try       to       keep       your       voice       up    so   we
      21      can    hear       you          clearly          and       so    my
      22      Counselor             over          here       doesn't          have       to
      23      yell       at    you          to    raise       your       voice          because
      24      he    cannot          hear          you.
      25             A.       Okay.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 30 of 101 PageID #: 641


                                                                                    Page 29
       1                                     D.    PARK
       2             Q.    If    you    don't          understand          the
       3      question,          please       let       me    know,       I'll       be
       4      happy       to    rephrase          it.
       5                   I    understand             English       is    not       your
       6      primary          language,          right?
       7             A.    Yes.
       8             Q.    And    you're          comfortable             in
       9      English?
      10             A.    Yes.
      11             Q.    And    the    questions                that    were       just
      12      asked,       you    understand                everything          that
      13      was    asked       --
      14             A.    Yes.
      15             Q.    You    answered             truthfully          and
      16      honestly;          is    that       right?
      17             A.    Yes.
      18             Q.    Okay.        And       if    you       answer       my
      19      question          and    you    don't          tell    me    you
      20      don't       understand          it,       I    can    only       assume
      21      you    understood          it       so    it's       very
      22      important          to    let    me       know       when    you       don't
      23      understand          the    question.
      24             A.    Yes.
      25             Q.    Okay.        Mr.       Park,       I    understand
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 31 of 101 PageID #: 642


                                                                              Page 30
       1                                     D.    PARK
       2      you    know       Mr.    Basil       for    about       10    years,
       3      correct?
       4             A.    Yes.
       5             Q.    And    the       connection,          so    to    speak,
       6      is    that       your    landlord,          so   to     speak?
       7             A.    Yes.
       8             Q.    And    you       rent    space      to     him    for
       9      his    firm;       is    that       right?
      10             A.    Yes.
      11             Q.    And    you've          known    Mr.      Shin     longer
      12      than     you've         known       Mr.    Basil;       is    that
      13      right?
      14             A.    Yes.
      15             Q.    Have       you    done       work   for     the    bank
      16      as    the    accountant?              And    the      "bank"
      17      meaning,          just    to    be    clear,       Noah       Bank?
      18             A.    A    couple       of    times.
      19             Q.    A    couple       of    times?
      20             A.    Yes.
      21             Q.    You've       also       done    work       for
      22      Mr.    Shin;       is    that       correct,       as    an
      23      accountant?
      24             A.    For    one       year.
      25             Q.    For    one       year?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 32 of 101 PageID #: 643


                                                                                    Page 31
       1                                        D.    PARK
       2             A.    Yes.
       3             Q.    And       in    addition          to    that,       you've
       4      referred          people          to    the    bank;       is    that
       5      right?        For       business;             is    that       right?
       6             A.    Couple          of    times,          yes.
       7             Q.    Yes.           And    you       also    --    do    you
       8      have     shares         in    Noah's          Bank(sic)?
       9             A.    No.
      10             Q.    Do    you       have       any    ownership
      11      interest          in    Noah       Bank?
      12                         MR.       COHEN:           Just       for    the
      13             record,          it's       Noah       Bank.
      14                         MR.       WEISSLER:              Can    you    spell
      15             Noah       Bank       for       us?
      16                         THE       WITNESS:              N-O-A-H.
      17                         MR.       WEISSLER:              Do    those
      18             initials             stand       for    anything          or
      19             Noah       Bank?
      20                         MS.       NICOLAOU:              Thank       you,
      21             Steve.           Anymore          questions?
      22                         MR.       WEISSLER:              I'll       save    it
      23             for    later.
      24             Q.    And       you've          known       Mr.    Shin    for       15
      25      years?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 33 of 101 PageID #: 644


                                                                                   Page 32
       1                                       D.    PARK
       2             A.   Yes.
       3             Q.   And    so       it    would       be    fair       to    say
       4      that     you've        done       work       for    Mr.    Shin       and
       5      Noah     Bank     in    the       past       15    years?
       6             A.   Only       on    the       few    occasions.
       7             Q.   The    few       occasions?
       8             A.   Yeah.
       9             Q.   Done       work       for    them,       right?
      10             A.   Yeah.
      11             Q.   Okay.           And       what    is    your
      12      understanding               of    Mr.    Basil's
      13      relationship            with          Noah    Bank?
      14             A.   I    mean,       my       understanding,                when
      15      bank     has     any    problems,             uncollectible
      16      loans,      I    think       that       Mr.       Shin    hired
      17      Mr.    Basil      as    an       outside          lawyer(sic).
      18             Q.   As    an    outside          attorney          to       handle
      19      those?
      20             A.   Correct.
      21             Q.   So    your       understanding                is    that
      22      Mr.    Basil      also       represents             Noah       Bank    in
      23      various         legal       matters;          is    that       right?
      24             A.   Yes.
      25             Q.   And    you've             known       this    since       --
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 34 of 101 PageID #: 645


                                                                                             Page 33
       1                                           D.    PARK
       2      you've          known          this       since          you've          known
       3      Mr.       Basil;          is       that    right?
       4                A.    Yes.
       5                Q.    Did       you       introduce             Mr.       Basil       to
       6      Noah       Bank       or       was       that       relationship
       7      already             established                by       the       time    you
       8      already             met    Mr.       Basil?
       9                A.    I    don't          remember.                 I    think       they
      10      already             known          each    other.
      11                Q.    Now,       you       testified                that       you    went
      12      to    a    restaurant,                   I'm       not    going          to
      13      repeat          the       name       but       a    restaurant                that
      14      evening             with       a    group          of    individuals
      15      including             Mr.          Young       Lee       and       Mr.    Hong;
      16      is    that          right?
      17                A.    Yes.
      18                Q.    And       that's          the       first          time       you
      19      met       Mr.       Young          Lee,    correct?
      20                A.    Yes.
      21                Q.    And       it       was    your          understanding
      22      that       Mr.       Young          and    Mr.          Lee       have    some
      23      sort       of       business             relationship?
      24                A.    Friends,             yes.
      25                Q.    Friends?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 35 of 101 PageID #: 646


                                                                                           Page 34
       1                                         D.       PARK
       2             A.     More       of       friends.
       3             Q.     More       friends             than          business?
       4             A.     Right.
       5             Q.     What       does       Mr.       Hong          do?
       6             A.     Hong       is       running             a    salad       bar.
       7             Q.     What's          your          understanding                   to
       8      what     Mr.       Lee    does,             and       I'm    referring                to
       9      Mr.    Young        Lee?
      10             A.     I    didn't          know       what          he    was       doing
      11      when     I    first       met       him       that          night.           My
      12      assumption           was          pretty          much       everybody                in
      13      the    group        was       running             a       salad       bar,       so    I
      14      thought           maybe       he    was       running             a    salad
      15      bar.
      16             Q.     Do    you       run       a    salad          bar?
      17             A.     No.
      18             Q.     You    just          do       accounting                work?
      19             A.     Yes.
      20             Q.     You're          a    CPA?
      21             A.     Yes.
      22             Q.     Now,       how       many       drinks             did    you
      23      have     at       dinner          that       night?
      24             A.     Maybe       couple             of       bottles          of    Soju.
      25             Q.     Soju.           And       when          you    say,       "a
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 36 of 101 PageID #: 647


                                                                                          Page 35
       1                                        D.    PARK
       2      couple"          are    you       referring             to       a    few
       3      bottles          --
       4             A.    I    --
       5             Q.    Let       me    finish          my    question.                 When
       6      you    say       "a    couple"          are       you    referring                to
       7      a    few    or    something             else?
       8             A.    Maximum             of    two    bottles.
       9             Q.    The       Soju,          how    are       they          served?
      10             A.    The       small          bottles,          something
      11      like       this       (indicating).
      12             Q.    A    16    ounce          bottle?
      13             A.    It's       a    little          bigger          I       think.
      14      With       the    small          glasses,          they          come       out
      15      to    about       seven          shots.
      16             Q.    Every          bottle          fills       about          seven
      17      shots?
      18             A.    Seven,          eight.
      19             Q.    So       you    had       at    dinner
      20      approximately                16       shots       of    Soju          vodka?
      21             A.    Roughly,             yes.
      22             Q.    And       just       to    be    clear,             because
      23      I'm    not       familiar             with    the       vodka,          so
      24      forgive          me    if    I    ask       you    questions                that
      25      sound       stupid          to    you,       it's       because             I'm
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 37 of 101 PageID #: 648


                                                                                     Page 36
       1                                         D.       PARK
       2      ignorant           to       how    they're          served       or    what
       3      kind     of       bottles          they're          in.       Just     to    be
       4      clear,        is    the          Soju       vodka       for   each
       5      individual              person?              So,    in    other       words,
       6      you    order        it       yourself             and    it's    for
       7      yourself           or       is    it    a    bottle       for    the
       8      entire        table          or    something             else?
       9             A.     We    share.
      10             Q.     You       share?
      11             A.     Share          the       bottle.
      12             Q.     So    to       be    clear,          you    had    about       14
      13      shots       of     vodka          that       night?
      14             A.     Yes.
      15             Q.     So    based          on       the    14    --   let     me    ask
      16      you    this,        did          you    drink       anything          else?
      17             A.     No,       I    don't          think       so.
      18             Q.     Just          vodka?
      19             A.     Yeah.
      20             Q.     You       didn't          water       it    down?
      21             A.     A    little          bit.
      22             Q.     Pretty             much       vodka?
      23             A.     Yes.
      24             Q.     You       consumed             two    bottles?
      25             A.     Yes.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 38 of 101 PageID #: 649


                                                                                       Page 37
       1                                        D.       PARK
       2             Q.    So    would          it       be    fair       to    say    that
       3      when     you      left       that          restaurant             that
       4      night       to    go    to       the       karaoke          bar,       you
       5      were     drunk?
       6             A.    Yes.
       7             Q.    And       you       had       a    hard       time    staying
       8      on    your       feet?
       9             A.    Yes.
      10             Q.    Okay.           And       how       many       people       were
      11      you    with       at    the       dinner             table?
      12             A.    Roughly             10.
      13             Q.    10    people.                 And       where       was
      14      Mr.    Lee       sitting?              Let       me    ask       you    this,
      15      was    it    a    round          table,          small       table?
      16             A.    Something                like       this
      17      (indicating).
      18             Q.    Like       a    conference                room       long
      19      table?
      20             A.    Yeah,          in    a    restaurant.
      21             Q.    And       where          was       Mr.    Lee       sitting?
      22             A.    I    believe             he       was    right       in    front
      23      of    me.
      24             Q.    Do    you       have          a    specific
      25      recollection                that       night          of    those
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 39 of 101 PageID #: 650


                                                                                       Page 38
       1                                        D.    PARK
       2      details          of    where          precisely          he    was
       3      sitting?
       4             A.    Probably             for    me,       because          I
       5      remember          I    been       talking          to    him       while       I
       6      was    eating          so       must    be    in    front.
       7             Q.    Okay.              And    you    testified             that
       8      you    observed             him       drinking          shots,          right?
       9             A.    Yes.
      10             Q.    Was       it       the    same    shots          you       were
      11      drinking?
      12             A.    Yes.
      13             Q.    And       did       you    provide          a    number         as
      14      to    how    many          you    observed          him       drink?
      15             A.    If       --    I    mean.
      16             Q.    I    don't          want    you       to    guess,          sir,
      17      it's     what         you       know    and    what          you
      18      remember          from          that    night.
      19             A.    At       least       five,       more       than       five.
      20             Q.    More          than       five?
      21             A.    At       least.
      22             Q.    So       when       you    were       drinking             14
      23      shots       of    Soju          vodka,       you    remember
      24      Mr.    Lee       drinking             four    to    five       shots         of
      25      vodka?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 40 of 101 PageID #: 651


                                                                             Page 39
       1                                    D.    PARK
       2             A.   Yes,     minimum.
       3             Q.   You    were       counting          it?
       4             A.   No.
       5             Q.   Do    you    have       a    bill    from       that
       6      night?
       7             A.   No.
       8             Q.   Who    paid       the       dinner    that       night?
       9             A.   I    don't       know.
      10             Q.   Who    paid       the       dinner?
      11             A.   I    don't       know.
      12             Q.   You    didn't?
      13             A.   No.
      14             Q.   Did    Mr.       Hong?
      15             A.   Maybe,       I    don't       know.
      16             Q.   So    you    left       without       even       paying
      17      dinner?
      18             A.   Right.
      19             Q.   And    you       don't       know    who    covered
      20      that     tab?
      21                        MR.    COHEN:           Object       to    the
      22             form.
      23             A.   No.
      24             Q.   There       was    a    bill    there,          right?
      25             A.   Yeah,       I'm    sure.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 41 of 101 PageID #: 652


                                                                                 Page 40
       1                                     D.    PARK
       2             Q.    You    weren't          sitting          there       for
       3      free?
       4             A.    No.
       5             Q.    Do    you       know    who       owns    the
       6      restaurant          you       were       at?
       7             A.    No.
       8                         MS.       BERKOWITZ:              Did    we    get
       9             an    address?
      10                         MR.       WEISSLER:           Northern
      11             Boulevard?
      12             A.    I    can    get       it,    do    you    want       me    to
      13      get    it?
      14                         MS.       BERKOWITZ:              Yes.
      15                         MR.       COHEN:        Okay.           The
      16             address          is    138-20       Northern
      17             Boulevard,             Flushing,          New       York
      18             11354,       and       the    name       of    the
      19             restaurant             is    Kum    Gang       San,
      20             K-U-M,       G-A-N-G,             S-A-N.
      21                         MS.       NICOLAOU:           N    as    in
      22             Nancy?
      23                         MR.       COHEN:        N    as    in    Nancy.
      24             Q.    Do    you       know    who       owns    that
      25      restaurant?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 42 of 101 PageID #: 653


                                                                                       Page 41
       1                                           D.    PARK
       2             A.    No.
       3             Q.    Is       that       a       restaurant          that       you
       4      frequent          all       the          time?
       5             A.    Once       in       a       while,       yes.
       6             Q.    Okay.           And          at    that    point          you,
       7      Mr.    Hong,          and    Mr.          Lee    left       in    the    car,
       8      did    you       go    to    the          karaoke       bar?
       9             A.    Yes.
      10             Q.    Did       anybody             else       accompany          you?
      11             A.    No.
      12             Q.    Other          than          the    three       of    you?
      13             A.    No.
      14             Q.    Who       drove?
      15             A.    The       --    one          of    the    person          who
      16      was    --    who       had       the       dinner       together,             he
      17      dropped          us    off       on       his    way    home(sic).
      18             Q.    What's          his          name?
      19             A.    No       idea,          I    don't       know.
      20             Q.    You       don't             know    who    he       is?
      21             A.    No.
      22             Q.    Was       it    a       group       of    10    people          --
      23      you    guys       were       all          men,    right?
      24             A.    Yeah.
      25             Q.    A    group          of       10    men    came       to    go    out
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 43 of 101 PageID #: 654


                                                                                    Page 42
       1                                        D.    PARK
       2      to    dinner       at       this       restaurant             that
       3      night?
       4             A.    I    thought          it    was       Mr.    Hong's
       5      friend's          gathering,             I    was       the    only    one
       6      who    knew       in    the       group       on    that       night.
       7             Q.    Were       you       invited          --
       8             A.    By    Mr.       Hong.           He    was    having
       9      dinner       with       his       friends          and    he    said       we
      10      should       have       dinner          together,             maybe    we
      11      can    introduce             some       people,          that's       what
      12      happened.
      13             Q.    So    it       was    more       of    a    come    by,
      14      have     dinner         with       my    friends,             maybe    you
      15      can    get       some       business?
      16             A.    Right.
      17             Q.    Okay.           And       then       when    you    were
      18      dropped          off    at    this       karaoke          bar,       had
      19      you    been       to    the       karaoke          bar    before       that
      20      night?
      21             A.    Before          --    yes.
      22             Q.    Would          you    consider             yourself       a
      23      regular          patron       of       this       karaoke       bar?
      24             A.    Once       a    month.
      25             Q.    Are       you    a    member?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 44 of 101 PageID #: 655


                                                                                Page 43
       1                                    D.    PARK
       2             A.   No.
       3             Q.   How    do    you       go    once    a    month       if
       4      you're      not    a    member,          do    you    go    as
       5      someone's         guest?
       6             A.   Visitor,          I    don't       think       it's    a
       7      membership         club.
       8             Q.   It's       not?
       9             A.   You    can    just          walk    in.
      10             Q.   Do    you    know       if    reservations             were
      11      made     for     the    karaoke          bar?
      12             A.   If    the    reservation             was       made    on
      13      that     night?
      14             Q.   For    that       night,          when    you    went.
      15             A.   I    don't    know.
      16             Q.   Whose       idea       was    it    to    go    to    the
      17      karaoke         bar?
      18             A.   Mr.    Hong.
      19             Q.   You    gone       to    the       karaoke       bar    with
      20      Mr.    Hong      before?
      21             A.   No.
      22             Q.   And    how    long          have    you    known
      23      Mr.    Hong?
      24             A.   At    the    time,          about    two       years
      25      maybe.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 45 of 101 PageID #: 656


                                                                                        Page 44
       1                                         D.       PARK
       2             Q.     And       how       do    you       know    him?
       3             A.     I    was       introduced             by    --    I       don't
       4      know     --       somebody             to    do    accounting             work
       5      for    his        business.
       6             Q.     Okay.           So       you're       Mr.       Hong's
       7      accountant              for       his       salad       bar    business?
       8             A.     Yes.
       9             Q.     You       still          are    today?
      10             A.     Yes.
      11             Q.     And       in    order          to    go    into       the
      12      karaoke           bar,       did       you    go    up    the       stairs?
      13             A.     Yes,       we       walked          up.
      14             Q.     Are       you       aware       whether          or       not    if
      15      there's           an    elevator             in    that       building?
      16             A.     There's             something             that    looks
      17      like     an       elevator             but    I    don't       know       if
      18      it's     working             so    we       just    walked          up.
      19                             MS.    BERKOWITZ:                 Move       to
      20             strike           anything             that's       not
      21             responsive.
      22                             MS.    NICOLAOU:                 Yeah,       I    join.
      23             Q.     Mr.       Park,          when       you    had    visited
      24      the    karaoke           bar       on       prior       occasions,             did
      25      you    always           take       the       staircase?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 46 of 101 PageID #: 657


                                                                                    Page 45
       1                                     D.       PARK
       2             A.    Yes.
       3             Q.    Was    there          ever       a    time       where    you
       4      used     the      elevator?
       5             A.    No.
       6             Q.    Okay.           And    I    believe          you    said
       7      you    went       upstairs          with          Mr.    Hong    and
       8      Mr.    Lee?
       9             A.    Yes.
      10             Q.    Was    Mr.       Hong       intoxicated?
      11             A.    Yes.
      12             Q.    Do    you       know       how       much    he    had    to
      13      drink?
      14             A.    About       same       as    me.
      15             Q.    About       14    glasses             --    shot    glasses
      16      of    Soju?
      17             A.    Maybe       a    little,             yes,    but.
      18             Q.    Let    me       finish       my       question.           This
      19      is    not    a    conversation                okay.
      20             A.    Okay.
      21             Q.    So    your       recollection                was    that
      22      you    were       intoxicated,                Mr.       Lee    was    --
      23      Young       Lee    was       intoxicated,                Mr.    Hong       was
      24      intoxicated?
      25             A.    Yes.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 47 of 101 PageID #: 658


                                                                                    Page 46
       1                                        D.       PARK
       2                Q.    How    long       did       it    take    you       from
       3      the       restaurant             to    the       karaoke       bar    --    to
       4      get       to    the    kareoke             bar?
       5                A.    It's       maybe       five       minutes,          it's
       6      not       too    far.
       7                Q.    Okay.        And       when       you    reached          the
       8      stairs,          I    believe          you       said    you       were    met
       9      by    a    waiter?
      10                A.    Yes.
      11                Q.    And    you       were       greeted       and       you
      12      were       brought          into       a    room?
      13                A.    Yes.
      14                Q.    Okay.        Do       you    know       who    --
      15      withdrawn.
      16                      When       you    arrived          to    that       room,
      17      was       there       anybody          physically             in    there
      18      at    that       point?
      19                A.    As    we    walked          in?
      20                Q.    Yes.
      21                A.    No.
      22                Q.    It    was    empty?
      23                A.    Yeah.
      24                Q.    You    were       the       first       three       people
      25      to    walk       into       that       room?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 48 of 101 PageID #: 659


                                                                                Page 47
       1                                     D.    PARK
       2             A.    Yes.
       3             Q.    And    then       there       came    a    point       in
       4      time       where    a    delivery          was    made       of   food?
       5             A.    Food       then    the       drink.
       6             Q.    Do    you    know       if    anybody          ordered
       7      those?
       8             A.    Mr.    Hong.
       9             Q.    Mr.    Hong?
      10             A.    Yeah.
      11             Q.    Okay.        And       how    many    Johnnie
      12      Walkers          were    served?
      13             A.    Two    bottles.
      14             Q.    At    one    shot?
      15             A.    No,    no.        After       finishing          one,       we
      16      had    a    second.
      17             Q.    A    second       bottle?
      18             A.    Yeah.
      19             Q.    And    how    long       were       you    in    that
      20      room       when    somebody          else    joined          you?
      21             A.    10    minutes,          10,    15    minutes.
      22             Q.    Who    joined          you    after       10    minutes?
      23             A.    The    girls       who       were    working         at
      24      the    karaoke          bar.
      25                         MR.    WEISSLER:              I'm    sorry?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 49 of 101 PageID #: 660


                                                                                 Page 48
       1                                  D.       PARK
       2                         MS.    NICOLAOU:              "The       girls
       3             who    were       working       in    the       karaoke
       4             bar."
       5             Q.    You    refer       to    them       as    the
       6      "service          girls,"       right?
       7             A.    Yes.
       8             Q.    To    your    understanding,                   these
       9      girls       job's    to    sit       next    to       you    and    pour
      10      drinks?
      11             A.    Yes.
      12             Q.    And    they    provide          no       other
      13      service       other       than       pouring          drinks?
      14             A.    No    other    service.
      15             Q.    Are    those       women       prostitutes?
      16             A.    Not    that    I    know.
      17             Q.    Did    they    perform          any       sexual       acts
      18      to    you    or    anybody       in    the       room?
      19             A.    No.
      20             Q.    And    they    stayed          in    that       room,
      21      right?
      22             A.    Yes.
      23             Q.    And    they    sat       next       to    you    and
      24      they     reached         over    and    they          handed       you
      25      the    drinks       and    poured       you       the       drink?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 50 of 101 PageID #: 661


                                                                                       Page 49
       1                                        D.    PARK
       2             A.    Yes.
       3             Q.    And    that's             all    they       did?
       4             A.    We    sang.
       5             Q.    They       sang?
       6             A.    Karaoke          bar.
       7             Q.    So    you    actually                did    karaoke?
       8             A.    Yes.
       9             Q.    That's       the          first       one    I    heard.
      10      After       the    server          girls          came    in    10,       15
      11      minutes       later,          when          was    the    next       time
      12      somebody          else    came          into       that       room?
      13             A.    Waiter,          I    think,          waiter.
      14             Q.    Okay.
      15             A.    They       came       to       see    if    we    needed
      16      anything          else.
      17             Q.    When       the       waiter          came    in    to       see
      18      if   you     needed       anything                else,       did    you
      19      tell     them      you    did          or    didn't?
      20                         MR.    COHEN:              Objection             to    the
      21             form.
      22             Q.    What       did       you       tell    them?
      23             A.    If    we    needed             more    food,       ice,
      24      water.
      25             Q.    At    what       point          did    Mr.       Shin       enter
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 51 of 101 PageID #: 662


                                                                                       Page 50
       1                                        D.    PARK
       2      your     room?
       3             A.       It    was    about          20,       30    minutes
       4      after       I    met       him    in    the       restroom.
       5             Q.       Okay.        So       how    long          were    you       in
       6      that     room         before          you    physically                left
       7      that     room         to    go    to    the       restroom?
       8             A.       Probably          about          an    hour.
       9             Q.       So    you    were       in       that       room       for    an
      10      hour.           And    in    that       room          for    an    hour,          I
      11      want     to      know,       how       many       drinks          did    you
      12      have?
      13             A.       Maybe       five       glasses.
      14             Q.       Five       glasses          of    whisky,          right?
      15             A.       Yeah.
      16             Q.       And    at    that       point          did       you    finish
      17      the    bottle          --    by       the    time          you    left       the
      18      room,       did       you    finish          the       bottle?
      19             A.       One    hour,          no,    I    don't          think       so.
      20             Q.       So    you,       alone,          maybe       had       five
      21      glasses          of    Soju?
      22             A.       Right.
      23             Q.       And    how       do    you       drink       your
      24      whisky?
      25             A.       On    the    rocks.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 52 of 101 PageID #: 663


                                                                              Page 51
       1                                      D.   PARK
       2             Q.     On    the    rocks?
       3             A.     Yeah.
       4             Q.     And    the       glasses,      they       call    them
       5      ball     --
       6                          MR.    COHEN:        Highball.
       7             Q.     Are    they       Highball      glasses?
       8             A.     (Indicating.)
       9                          MS.    BERKOWITZ:          Indicating
      10             with        his    hand.
      11             Q.     They're          basically      round?
      12             A.     Right.
      13             Q.     And    they're         round    glasses          that
      14      are    about        three       to   four    inches       from    the
      15      bottom        to    the    top,      giver    or    take?
      16             A.     Right.
      17             Q.     They're          usually      used    for    things
      18      like     whisky;          is    that   right?
      19             A.     Yes.
      20             Q.     Have       you    ever   heard       of    the    term
      21      "Highball"?
      22             A.     No.
      23             Q.     And    you       drank   five    of       those;    is
      24      that     right?
      25             A.     Yes.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 53 of 101 PageID #: 664


                                                                                      Page 52
       1                                       D.    PARK
       2             Q.      And       this    is    in       addition          to    the
       3      14   shots          of    vodka?
       4             A.      Yes.
       5             Q.      Do    you       usually          drink       this       much?
       6             A.      No,       that    was       more       than    I    can
       7      handle         that       night.
       8             Q.      When       you    normally             drink,       how
       9      much      do    you       drink?
      10             A.      One       bottle       of    Soju.
      11             Q.      Would       it    be    fair       to    say       that      the
      12      amount         of    alcohol          you       had    that       evening
      13      is   an     unusual            amount?
      14             A.      Yes.
      15             Q.      Something          you       don't       normally
      16      have?
      17             A.      Right.
      18             Q.      Something          you're          not       used       to
      19      having?
      20             A.      Yes.
      21             Q.      And       you're       how       tall?
      22             A.      5'4.
      23                           MR.       WEISSLER:              How    tall?
      24                           THE       WITNESS:           5'4.
      25             Q.      And       how    much       do    you    weigh?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 54 of 101 PageID #: 665


                                                                                       Page 53
       1                                            D.    PARK
       2             A.     170.
       3             Q.     Is       that       how       much       you    weighed
       4      back     in       2017?
       5             A.     About.
       6             Q.     14       glasses             of    vodka,       five
       7      glasses           of    whisky,             did    you       have
       8      anything           else          to    drink?
       9             A.     No.
      10             Q.     Was       there          beer       on    that       table?
      11             A.     I    don't          remember             but    I    don't
      12      think       so.
      13             Q.     Have          you       ever       heard       of    Coors
      14      Light       and        whisky          being       mixed          together?
      15             A.     Yes.
      16             Q.     Is       that       something             that       you've
      17      normally           seen          done?
      18             A.     I    seen          it    but       not    no    more.
      19             Q.     Do       you       do    that?
      20             A.     I    have.
      21             Q.     Does          it    taste          good?
      22             A.     No.
      23             Q.     I    didn't             think       so.    But       you   don't
      24      recall        seeing             Coors          Light,       right?
      25             A.     No,       I    don't          think       so.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 55 of 101 PageID #: 666


                                                                                         Page 54
       1                                           D.    PARK
       2             Q.       Okay.           And       you   --    after       having
       3      14    shots          of    vodka,          five      glasses          of
       4      whisky,             you    leave          the   room,       go    to       the
       5      bathroom,             would          you    say      you    were       more
       6      drunk       at       that       point       then      you    were          when
       7      you    arrived?
       8             A.       Yes.
       9             Q.       And       did       you    bump      into    Mr.       Shin
      10      on    your          way    to       the    bathroom         or    when       you
      11      were     in         the    bathroom?
      12             A.       I    think          it    was   on    my    way       to    the
      13      restroom.
      14             Q.       You       remember          seeing         him    in       the
      15      hallway?
      16             A.       Yes,       in       the    restroom.
      17             Q.       You       saw       him    in   the    bathroom?
      18             A.       Yes.
      19             Q.       And       at    that       point,      did       you       then
      20      invite          him       to    come       to   your       room?
      21             A.       No.
      22             Q.       You       never          said   come       back       to    my
      23      room,       I       want       to    introduce         you       to    Young
      24      Lee?
      25             A.       Right,          never       said      that.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 56 of 101 PageID #: 667


                                                                                    Page 55
       1                                        D.    PARK
       2             Q.    Did       you       greet       him?
       3             A.    Yes.
       4             Q.    How       did       Mr.    Shin       look?
       5             A.    Drunk.
       6             Q.    If       you    were       to    gauge       who    was
       7      more     drunk,            who    would       it    have    been,          you
       8      or    him?
       9             A.    About          the    same.
      10             Q.    About          the    same?
      11             A.    Yeah.
      12             Q.    And       at    that       point       you    left       and
      13      you    went       straight             back    to    your       room?
      14             A.    Yes.
      15             Q.    And       I    believe          you    said    Mr.       Shin
      16      stopped          you?
      17             A.    No,       he    didn't          follow       me,    he    came
      18      maybe       20    minutes          later       to    my    room
      19      because          we    were       basically          next       to    each
      20      other,       he       was    in    the       next    room       so.
      21             Q.    Okay.
      22             A.    I    knew       I    was    there,       he    knew       I
      23      was    here.
      24             Q.    So       20    minutes          later,       Mr.    Shin       --
      25      after       you       returned          to    your    room       --
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 57 of 101 PageID #: 668


                                                                                          Page 56
       1                                     D.       PARK
       2      Mr.    Shin       enters       your          room,          so    would          it
       3      be    fair    to    say       at       that          point       you       were
       4      in    the    room       for    about             an    hour       and       a
       5      half?
       6             A.    Yes.
       7             Q.    And    what       does          he       do    when       he
       8      enters?
       9             A.    Just       say,       "Hello,"                it's    obvious
      10      I    introduced          Mr.       Hong          --    Mr.       Lee       to
      11      Mr.    Shin,       they       say       hello          to    each          other,
      12      I    start    having          some       conversations.
      13             Q.    You    have       conversations.                          When
      14      Mr.    Shin       entered          that          room       20    minutes
      15      later,       was    he    holding                a    drink       in       his
      16      hand?
      17             A.    No,    I    don't          think          he    brought             any
      18      drink.        Maybe       --       I    think          we    gave          him    a
      19      drink.
      20             Q.    Okay.        So       you       poured          him       a    drink
      21      in    the    same       glass          you       were       using?
      22             A.    Yeah.
      23             Q.    How    did       he       drink          his    whisky?
      24             A.    On    the    rocks,             I       think.
      25             Q.    You    specifically                      remember?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 58 of 101 PageID #: 669


                                                                                    Page 57
       1                                        D.    PARK
       2             A.    Yes,       yes.
       3             Q.    He       had    it    on    the    rocks?
       4             A.    Yes.
       5             Q.    But       you    didn't          remember       seeing
       6      Coors       Light,          right?
       7             A.    No,       it    was       Johnnie       Walker       Blue.
       8             Q.    I'm       sorry?
       9             A.    It       was    Johnnie          Walker       Blue.
      10             Q.    I    didn't          --
      11                            MS.    BERKOWITZ:              Johnnie
      12             Walker          Blue.
      13             Q.    And       how    long       did    he    stay       in    your
      14      room     for      once       he    arrived?
      15             A.    15,       20    minutes.
      16             Q.    Not       long?
      17             A.    Not       too    long.
      18             Q.    And       then       --    did    somebody          come
      19      get    him       or    did    he       just    get    up    and       leave
      20      on    his    own?
      21                            MR.    COHEN:           Objection          to    the
      22             form.
      23             Q.    How       did    he       leave?
      24                            MS.    NICOLAOU:           So    he    didn't
      25             stay       in    his       room    for    over       20
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 59 of 101 PageID #: 670


                                                                              Page 58
       1                                  D.    PARK
       2             minutes       so    I'm    not      sure     what's
       3             wrong       with    the    form       of    the
       4             question.
       5                         MR.    WEISSLER:           Break       up    the
       6             two       questions.
       7             Q.    How    did    Mr.    Shin       leave       the    room?
       8                         MR.    COHEN:        If    you    know.
       9             Q.    Obviously          everything          is    based       on
      10      what     you      remember,       doesn't          need    to    be
      11      told.
      12             A.    I    think    somebody          came    to    get
      13      him.
      14             Q.    Somebody       came      to     get    him?
      15             A.    Yes.
      16             Q.    Do    you    know    who?
      17             A.    Probably       John      --     John    Kim.
      18             Q.    How    do    you    know      John     Kim?
      19             A.    He    was    working       in    the    bank.
      20             Q.    How    long    have      you     known       him?
      21             A.    If    you    ask    me   number        of    years,
      22      maybe       five.
      23             Q.    Do    you    have    any      business
      24      accounts          with    Noah    Bank?
      25             A.    No.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 60 of 101 PageID #: 671


                                                                                    Page 59
       1                                        D.    PARK
       2             Q.    Do    you       have       any    financial          loans
       3      with     them?
       4             A.    No.
       5             Q.    Anything             like       that,    personal
       6      loans?
       7             A.    Nothing.
       8             Q.    Okay.           And       you    recall       John       Kim
       9      walking        into         that       room,    came       to    get       him
      10      to    leave?
      11             A.    Right.
      12             Q.    And       at    that       point       you    were
      13      awake;       fair       to    say?
      14             A.    Fair       to    say,       yes.
      15             Q.    So    you       have       that    recollection
      16      even     though         you       were       barely       awake,       that
      17      somebody          came       in    to    take       Mr.    Shin       out
      18      and    that       somebody             being    Mr.       John    Kim;
      19      is    that     right?
      20             A.    Yes.
      21             Q.    And       at    that       point,       when       you    saw
      22      John     Kim      walk       in    and       asked    Mr.       Shin       to
      23      come     out      with       him,       how    many       drinks       did
      24      you    have       at    that       point       in    total?           So    we
      25      already        have         the    five;       how    many       more
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 61 of 101 PageID #: 672


                                                                                  Page 60
       1                                      D.    PARK
       2      did    you     have       after       that?
       3             A.     Maybe       three       more       or    two    more,
       4      not    much.
       5             Q.     Is    there       a    point       in    time    where
       6      you    just        stopped          counting          how    many
       7      drinks        you    had?
       8             A.     From       the    beginning             don't
       9      count(sic).
      10             Q.     You    don't          normally          pay
      11      attention?
      12             A.     No.
      13             Q.     Is    it    fair       to    say    the       numbers
      14      you're        giving       me,       the    14    shots,       the
      15      five     to    seven       or       eight       drinks,       is    a
      16      best     ability          for       you    to    estimate?
      17             A.     Yes.
      18             Q.     So    you    don't          specifically
      19      remember           how    many       drinks       that       you    had?
      20             A.     Right.
      21             Q.     You    don't          specifically             remember
      22      down     to    the       last       glass       how    many    drinks
      23      Mr.    Lee     had;       is    that       right?
      24                          MR.    COHEN:           Objection          to       the
      25             form.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 62 of 101 PageID #: 673


                                                                                    Page 61
       1                                     D.    PARK
       2             A.    I    would       not    count.
       3             Q.    I'm       sorry?
       4             A.    I    did    not    count.
       5             Q.    So    you    didn't       sit       there,          here's
       6      number       one,       here's       number       two,          here's
       7      number       three;       is    that       right?
       8                         MR.    COHEN:           Objection             to    the
       9             form.
      10             A.    Right.
      11             Q.    So    is    it    fair    to       say       at    one
      12      point       in    time    you       stopped       paying
      13      attention          to    what       everybody             was
      14      drinking;          is    that       right?
      15             A.    I    fell    into       sleep.           I    think
      16      after       Mr.    Shin       left.
      17             Q.    I    understand          you       fell       asleep       and
      18      that's       because          you    had    drank          too       much
      19      alcohol;          is    that    right?
      20             A.    Yes.
      21             Q.    Not       what    you're       usually             used    to
      22      drinking;          is    that       right?
      23             A.    Yes.
      24             Q.    So    in    addition          to    the       14    shots
      25      of   Soju,        excuse       me,    and       about          the    eight
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 63 of 101 PageID #: 674


                                                                                  Page 62
       1                                         D.    PARK
       2      glasses           of    whisky,          did       you    have
       3      anything           else       at    that       point,       any    other
       4      --
       5             A.     Any       other       drinks?
       6             Q.     Yes.
       7             A.     No.
       8             Q.     How       many       Johnnie          Walker       Blues
       9      were     ordered             for    that       room?
      10             A.     I    think       it       was    two.
      11             Q.     Who       ordered          the       second       bottle?
      12             A.     I    don't       remember.
      13             Q.     And       Mr.    Hong       ordered          the    first
      14      one,     right?
      15             A.     Assume          it    was       Mr.        Hong.
      16             Q.     How       many       drinks          did    you    pour    for
      17      yourself?
      18             A.     Nothing.
      19             Q.     So       those       women       that       were    sitting
      20      next     to       you    poured          every          single    drink?
      21             A.     Pretty          much       or    Mr.       Hong(sic).
      22             Q.     Mr.       Hong       poured          his    own    drinks?
      23             A.     No,       he    poured          me    a    drink.
      24             Q.     How       many       drinks          did    Mr.    Hong
      25      pour     you?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 64 of 101 PageID #: 675


                                                                                       Page 63
       1                                         D.    PARK
       2             A.     I    only       remember             two   --    about
       3      two.
       4             Q.     And       about       what       time      did       Mr.    Kim
       5      come     to       get    Mr.       Shin;       what      time       was
       6      that?
       7             A.     My    best          estimate          is   about       11:30
       8      or    12.
       9             Q.     11:30          or    12?
      10             A.     Right,          because          I    thought         they
      11      were     coming          to       leave,       that's         what       my
      12      impression              was.
      13             Q.     And       did       you    say       "bye"      to
      14      Mr.    Shin?
      15             A.     Yes.
      16             Q.     And       that       was    the       last      time       you
      17      saw    him?
      18             A.     That       night,          yes.
      19             Q.     So    because             you    said,       "Bye"         to
      20      him,     and       it    was       the    last       time      you       saw
      21      him,     would          it    be    fair       to    say      at    that
      22      point       when        Mr.       Shin    left       your      room       you
      23      were     still          awake?
      24             A.     Yes.
      25             Q.     You       were?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 65 of 101 PageID #: 676


                                                                           Page 64
       1                                     D.    PARK
       2             A.    Yes.
       3             Q.    And    your       testimony       was    at    one
       4      point       you    fell       asleep    on    the    couch?
       5             A.    Yes.
       6             Q.    And    at    that       point,    how    many
       7      drinks       had    you       consumed?
       8                         MR.    COHEN:        Objection;          asked
       9             and    answered.
      10                         MS.    NICOLAOU:           No,    it
      11             wasn't,          but    note    your    objection.
      12             A.    About       seven,       eight    glasses.
      13             Q.    That's       pretty       much    all    you
      14      consumed?
      15             A.    Yes.
      16             Q.    And    when       you    woke    up,    it    was
      17      about       two    in    the    morning?
      18             A.    Yes.
      19             Q.    And    then       you    left?
      20             A.    Yes.
      21             Q.    And    when       you    left,    did    you    take
      22      the    stairs       down?
      23             A.    Yes.
      24             Q.    Were       you    still    drunk?
      25             A.    Yes.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 66 of 101 PageID #: 677


                                                                                          Page 65
       1                                        D.    PARK
       2             Q.    And       would       it    be       fair       to    say       that
       3      you    had       no    problem          using       the       stairs
       4      that     night?
       5                            MR.    COHEN:           Objection                to    the
       6             form.
       7             Q.    Taking          into       consideration                   your
       8      intoxicated                state       when       you    arrived             and
       9      when     you      left,          would       it    be    fair          to    say
      10      that     you      were       still       able       to       maneuver          up
      11      and    down       that       staircase?
      12                            MR.    COHEN:           Objection                to    the
      13             form.
      14             A.    I    think          the    waiter          helped          me    get
      15      downstairs.
      16             Q.    Because             you    were       drunk?
      17             A.    Right.
      18             Q.    Okay.           Fair       enough.
      19                   But       when       you    were       going          up,       you
      20      were     able         to    do    it    on    your       own?
      21             A.    Yes.
      22             Q.    Okay.           Do    you       know
      23      Mr.    Chung          Lee?
      24             A.    Chung          Lee    is    the       owner          of    the
      25      building          --       the    new    owner          of    the
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 67 of 101 PageID #: 678


                                                                                      Page 66
       1                                       D.    PARK
       2      building.
       3                        MR.       WEISSLER:                 Can    you    read
       4             back      the    answer?
       5                        (Whereupon,                the       record       was
       6             read      by    the       reporter.)
       7             Q.   Did       you    know          Chung       Lee    that
       8      night?
       9             A.   I    knew       him       before          that    night.
      10             Q.   How       long       have       you       known
      11      Mr.    Chung      Lee       for?
      12             A.   Maybe       one       year.
      13             Q.   How       long       --    oh,       by    that       time    it
      14      was    about      a    year       you've          known       him?
      15             A.   Yes,       yes.
      16             Q.   Okay.           And       how    do       you    know
      17      Mr.    Chung      Lee?
      18             A.   I    have       my    school          friend          who    is
      19      pretty      close       to       Mr.       Lee    so    I    met    him       a
      20      couple      of    times.
      21             Q.   Do    you       have       a    business
      22      relationship            with          Mr.    Lee?
      23             A.   No.
      24             Q.   So    you've          never          been       his
      25      accountant            whether          personally             or
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 68 of 101 PageID #: 679


                                                                                      Page 67
       1                                       D.       PARK
       2      professionally               --       I    mean       for       his
       3      business,         excuse          me?
       4             A.   No.
       5             Q.   Who's          the    friend          that          you    have
       6      that's      pretty          close          to    him?
       7             A.   Mr.       Jung,       J-U-N-G.
       8             Q.   Who       is    he?
       9             A.   My    high       school             friend.
      10             Q.   When       was       the       first          time    you
      11      learned         about       Mr.       Shin's          accident?
      12             A.   Next       day.
      13             Q.   How       did    you          learn?
      14             A.   Mr.       Jung.
      15             Q.   Mr.       Jung       told       you?
      16             A.   (No       audible             response.)
      17             Q.   Is    that       a    yes,          Mr.       Jung    told
      18      you?
      19             A.   Give       me    a    second,             I    think       it   was
      20      Mr.      Lee,     Chung          Lee.
      21             Q.   Mr.       Lee?
      22             A.   Yeah.
      23             Q.   How       did    he       tell       you?           Did    he
      24      call     you     on    the       phone,          did       he    see    you?
      25             A.   I    think       he       called          me    on    the
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 69 of 101 PageID #: 680


                                                                                                Page 68
       1                                              D.    PARK
       2      phone,          he    asked             me    what       happened             last
       3      night,          and       I    said,          "No,"          I    was       drunk,          I
       4      went       home       and       he       said          Mr.       Lee    told       me
       5      Mr.    Shin          was       hospitalized                      because          he
       6      fell       down       the       stairs.
       7             Q.       Did       Mr.       Lee       tell       you          why    he    fell
       8      down       the       stairs?
       9             A.       No,       I'm       assuming             at       the       time       he
      10      was    just          really             drunk          and       he    fell       down.
      11             Q.       Your          assumption                at       the    time       was
      12      that       he       was       drunk          and       fell       down?
      13             A.       Yes,          and       fell       down.
      14             Q.       Okay.
      15             A.       And       after          a    while,             not    that       day
      16      but    a    few       days          I    heard          there          was
      17      kicking,             some       people             were          saying       there
      18      was    a    kicking(sic).
      19             Q.       Have          you       ever       seen          any    videos
      20      showing             the       fall?
      21             A.       Yes.
      22             Q.       Okay.           And          how       did       you    see       this
      23      video,          who       showed             it    to    you?
      24             A.       I    don't          know,          I    saw       it.
      25             Q.       It    was       shown             to    you       by    Mr.       Cohen
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 70 of 101 PageID #: 681


                                                                                       Page 69
       1                                     D.    PARK
       2      or    Mr.    Basil?
       3             A.    No.
       4             Q.    Was    it    shown          to       you       by    Mr.    Lee?
       5             A.    Maybe       Mr.    Lee,          but       I    don't
       6      remember          when    I    say       it.
       7             Q.    Where       were       you       when          you    saw    it?
       8             A.    I    don't       know.           Somebody             showed
       9      me    on    the    telephone.                 I    think          somebody
      10      showed       me    on    the    telephone.
      11             Q.    But    you       didn't          see       yourself          in
      12      the    video;       is    that       right?
      13             A.    No.
      14             Q.    Did    you       see    anybody                you    knew    in
      15      the    video?
      16             A.    In    the    video,          no,       I       wasn't       there
      17      so.
      18             Q.    Did    you       see    anybody                you    knew    in
      19      the    video?
      20             A.    John       Kim.
      21             Q.    John       Kim?
      22             A.    Mr.    Lee,       Young          Lee.
      23             Q.    Young       Lee?
      24             A.    That's       what       I    saw.
      25             Q.    Anybody          else?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 71 of 101 PageID #: 682


                                                                                        Page 70
       1                                         D.       PARK
       2             A.     No.
       3             Q.     So      you     didn't          see       Mr.    Shin?
       4             A.     Mr.       Shin,       yes,          I    saw.
       5             Q.     Did       you    see          Mr.       Chung    Lee?
       6             A.     No.
       7             Q.     Did       you    see          Mr.       Hong?
       8             A.     No.
       9             Q.     I'm       going       to       show       you    just       one
      10      quick       snapshot           of       a    video       that       was
      11      previously              marked          as    Exhibit          1,    March
      12      15th     to      --     that's          not       it    --    of    2019.
      13                            MR.     WEISSLER:                 Off    the
      14             record.
      15                            (Whereupon,                 a    discussion          was
      16             held        off      the     record.)
      17             Q.     I'm       going       to       show       you    --    I'm
      18      going       to     go    from       10       seconds.              All
      19      right.
      20                    I'm       going       to       show       you    --    I'm
      21      going       to     move       it    from          nine       seconds,          I'm
      22      going       to     ask      you     to       pay       attention          to
      23      the    bottom           right-hand                corner?
      24                            MR.     COHEN:              Before       you
      25             answer;           lack       of       foundation.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 72 of 101 PageID #: 683


                                                                                           Page 71
       1                                         D.    PARK
       2                          MS.       NICOLAOU:                 What    are          you
       3             objecting              to,       Counselor,             what          is
       4             the     foundation?
       5                          MR.       COHEN:              You    haven't
       6             shown        that       he       has       seen    this
       7             video.
       8                          MS.       NICOLAOU:                 It's    not          the
       9             issue        of    seeing             the    video.           I
      10             just        need       him       to    identify
      11             somebody           in       the       video;       end       of
      12             story.
      13                          MR.       COHEN:              Objection;             lack
      14             of     foundation.
      15             Q.     To    nine       seconds,             sir,       do    you
      16      see,     as    I'm       toggling             between          nine
      17      seconds        and       10    seconds,             do    you       see       this
      18      gentleman           over       here          in    the    bottom
      19      right-hand           corner?
      20             A.     Okay.
      21             Q.     Seems       to       be    an       older    gentleman
      22      in   the      glasses,             green          shirt,       and       a
      23      black       jacket;           do    you       see       that?
      24             A.     Yes.
      25             Q.     Do    you       know       who       that    is?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 73 of 101 PageID #: 684


                                                                                     Page 72
       1                                         D.    PARK
       2             A.     No.
       3             Q.     Do       you    know       if    that's       Mr.    Hong?
       4                             MR.    COHEN:           Objection;
       5             object           to    the       form.        He    said    he
       6             doesn't           know       who       it    was.
       7             Q.     Do       you    know       if    it    was    Mr.    Hong?
       8             A.     I    don't          think       so.
       9             Q.     So       you've       never          seen    this    person
      10      before?
      11                             MR.    COHEN:           Objection          to    the
      12             form.
      13             A.     It       would       be    so    discreet.
      14             Q.     I'm       going       to    hit       play    because
      15      he's     in       this       video       for       about    two
      16      seconds           so    I'm       just    going       to    hit    play.
      17      Are    you        able       to    recognize          who    that
      18      gentleman              is?
      19             A.     The       person          who    disappeared?
      20             Q.     Yeah,          the    one       who    disappeared
      21      off    camera.
      22             A.     No.
      23             Q.     Okay.           That's          fine,       that    was       my
      24      only     question.
      25                    Did       you       handle       the    closing          of
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 74 of 101 PageID #: 685


                                                                             Page 73
       1                                     D.    PARK
       2      the    property          where       this    accident
       3      occurred          from       Mr.    Chung    Lee?
       4             A.    No.
       5             Q.    Did    you       handle      any    of    the
       6      accounting          work       for    the    property?
       7             A.    No.
       8             Q.    Have    you       --    do   you    know    who    the
       9      prior       owners       were?
      10             A.    No.
      11             Q.    Do    you       know    anybody      by    the    name
      12      of    Mitchell       Wang?
      13             A.    I    don't       know.
      14             Q.    Or    Dijon       Wang?
      15             A.    No.
      16             Q.    Richardson             Trust?
      17             A.    No.
      18             Q.    For    how       many    years      have    you    been
      19      going       to    this       karaoke      bar?
      20             A.    Maybe       five.
      21             Q.    When    was       the    last      time    you    were
      22      there?
      23             A.    About       a    year    ago.
      24             Q.    After       the       accident?
      25             A.    After       the       accident.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 75 of 101 PageID #: 686


                                                                                       Page 74
       1                                           D.    PARK
       2             Q.       Do    you       recall          when    you       were
       3      there       a       year    ago,          do    you    remember
       4      anything             different             about       the    staircase
       5      when     you         went       there?
       6             A.       It    was       the       same    set       up,    I   don't
       7      know     if         they    changed             something.
       8             Q.       Do    you       know       if    it    was    changed        at
       9      all,     whether            that          be    cosmetically,
      10      structurally,                   or    something             else?
      11             A.       I    don't       think          so.
      12             Q.       You    don't          know       one    way       or   the
      13      other?
      14             A.       No.
      15             Q.       Okay.           All       right.
      16                      I    have       no    further          questions.
      17    EXAMINATION
      18    BY   MR.      WEISSLER:
      19             Q.       What       is    your          date    of    birth?
      20             A.       XX-XX-1967.
      21                            MR.       WEISSLER:              And    for
      22             purposes             of       the       record,       just      put
      23             in       the    year.
      24             Q.       And    where          were       you    born?
      25             A.       South       Korea.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 76 of 101 PageID #: 687


                                                                                       Page 75
       1                                        D.    PARK
       2             Q.    And    when          did    you    first          come       to
       3      the    United       States?
       4             A.    1983.
       5             Q.    Eighty       --
       6             A.    1983.
       7             Q.    Are    you       a    United       States          citizen?
       8             A.    Now,       yes.
       9             Q.    When       did       you    become          a   citizen?
      10             A.    About       1900's,          about          1991;       I
      11      don't       remember          the       exact       year.
      12             Q.    Okay.        Were          there       any      couches           in
      13      the    room       where       you       were    having          the
      14      Johnnie       Walker          Blue?
      15             A.    There       were          three    sofas,          we       were
      16      sitting       on    the       sofas.
      17             Q.    And    did       you       fall    asleep          on       one
      18      of    the    sofas?
      19             A.    Yes.
      20             Q.    And    did       you       have    a       table    in       that
      21      room     where      you       were       having          the    Johnnie
      22      Walker       Blue?
      23             A.    Table,       no;          sofa.
      24             Q.    And    when          Mr.    Shin       came       into       the
      25      room,       did    he    sit       down    on       a    sofa?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 77 of 101 PageID #: 688


                                                                                       Page 76
       1                                        D.    PARK
       2             A.    Yes.
       3             Q.    Did       you       ever       see    any    bill       for
       4      what     was      consumed             if    had    the    room          you
       5      occupied          at       the    karaoke          bar?
       6             A.    No.
       7             Q.    Okay.              When    you       left    the    karaoke
       8      bar    at    around             two    in    the    morning,             how
       9      would       you    describe             the       artificial
      10      lighting          in       the    stairway?              Was    it
      11      light,       dark,          or    any       other       term    you       want
      12      to    use?
      13             A.    I    mean          normal,       I    guess,       normal
      14      staircase.                 It's       not    too    dark,       it's       not
      15      too    bright.
      16             Q.    Okay.              Were    there       any    handrails
      17      for    the       stairway?
      18             A.    I    think          so.
      19             Q.    Okay.              Were    they       on    both    sides
      20      of    the    stairway             or    only       on    one    side       or
      21      something          else?
      22             A.    From          my    other       times       there       I
      23      believe          there          was    only       handrails          on    the
      24      one    side.           I    don't       know       what    it    was       on
      25      that     night.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 78 of 101 PageID #: 689


                                                                                      Page 77
       1                                       D.       PARK
       2             Q.   When       you       went       to    the       restaurant
       3      on    Northern         Boulevard,                how    did       you       get
       4      there?
       5             A.   I    took       the       train       from          there       to
       6      Flushing,         7    train.
       7             Q.   Did       anyone          go    with       you       on    the
       8      train?
       9             A.   No.
      10             Q.   Who       did       you       meet    at    the
      11      restaurant?
      12             A.   Mr.       Hong       and       other       people
      13      basically         because             I    didn't       know          anybody
      14      over     there        so.
      15             Q.   When       you       say       "other       people"             did
      16      that     include           Mr.    Young          Lee?
      17             A.   Yes.
      18             Q.   Had       you       ever       met    Mr.       Young       Lee
      19      before      that       evening?
      20             A.   No.
      21             Q.   And       at    that          time,       did       you    know
      22      what     type     of       business             Mr.    Young          Lee    was
      23      in?
      24             A.   I    didn't          ask       him    but       I    just
      25      assumed         that       he    was       --    everybody             there
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 79 of 101 PageID #: 690


                                                                                    Page 78
       1                                     D.    PARK
       2      was    running          a    salad       bar.
       3             Q.    And       the    --    how       many    girls       were
       4      there       in    the       room    where       you       had    the
       5      Johnnie          Walker       Blue?
       6             A.    I    think       it    was       three       because
       7      there       was       three    of    us.
       8             Q.    Did       you    ever       go    into       any    other
       9      rooms       other       than       the    bathroom             during
      10      the    time       that       you    were       at    the       karaoke
      11      bar?
      12             A.    I    don't       remember,             no,    I    don't
      13      think       so.
      14             Q.    Okay.           Did    there       come       a    time
      15      that     you      learned          that       Mr.    Shin       had    been
      16      in    another          room?
      17             A.    Yes,       I    went    to       the    restrooms          so
      18      he    told       me    he    was    in    another          room.
      19             Q.    Did       you    ever       go    into       that    room?
      20             A.    I    don't       remember,             maybe,       maybe
      21      not.
      22             Q.    When       you    went       to    the       bathroom,
      23      did    you       throw       up?
      24             A.    I    don't       think       so.
      25             Q.    Okay.           And    when       you    went       to    the
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 80 of 101 PageID #: 691


                                                                                   Page 79
       1                                     D.       PARK
       2      bathroom,          did       you    see       Mr.    Shin      throw
       3      up?
       4             A.    No.
       5             Q.    Okay.           When       you       referred      to   the
       6      Noah       Bank,    is       that       a    capital       N   small,
       7      O-A-H,       or    is    it    all          capitals?
       8             A.    Capital          N,    small          letter,      O-A-H.
       9             Q.    I    have       nothing          further,         thank
      10      you.
      11
      12    EXAMINATION
      13    BY     MS.    NICOLAOU:
      14             Q.    I    just       have       a    follow-up
      15      question.
      16                   I'm    going          to       show    you    what's
      17      been       marked       as    Defendant's                Exhibit     H   on
      18      February          1st,       2019.           Do    you    recognize
      19      what's       depicted          in       this       photograph?
      20             A.    Okay.
      21             Q.    Do    you       recognize             what's      depicted
      22      in    this       photograph?
      23             A.    Correct,          this          picture.
      24             Q.    Yes.
      25             A.    Looks       like       the       way    downstairs.
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 81 of 101 PageID #: 692


                                                                                          Page 80
       1                                         D.       PARK
       2             Q.     From       the       karaoke            bar,       right?
       3             A.     Right.
       4             Q.     Does       this          refresh            your
       5      recollection                 --    is       this      a    fair    and
       6      accurate           description                   of   what       the
       7      staircase              looked          like       back      in    April      of
       8      2016?
       9             A.     I    think          so,       yes.
      10             Q.     Do       you    see          two    handrails            on   the
      11      top    of     the       staircase?
      12             A.     Yes.
      13             Q.     Going          from          the    top      of    the
      14      staircase              down?
      15             A.     Yes.
      16             Q.     And       does       this          refresh         your
      17      recollection                 that          on    April      of    2016,
      18      there        were       two       handrails?
      19             A.     (No       audible             response.)
      20             Q.     Does       it       --       "yes"      or    "no,"       sir.
      21             A.     It       doesn't             refresh         my
      22      recollection                 but       I    just      always       remember
      23      that     I    was       leaning             towards         the    left.
      24             Q.     When       you       were          leaving         you    were
      25      leaning           on    the       left-hand               side?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 82 of 101 PageID #: 693


                                                                                    Page 81
       1                                        D.    PARK
       2             A.       I    may    be    wrong.
       3             Q.       Is    it    fair       to    say    you       really
       4      have       no       recollection             whether          there       was
       5      one    or       two    that       night?
       6             A.       Maybe,       yes.
       7             Q.       Okay.        And       you    see    how       there's
       8      carpeting             on    the    staircase,             sir?
       9             A.       Okay.
      10             Q.       Does       this    look       like       the
      11      carpeting             that       was    on    the    staircase
      12      back       in       April    of    2016       or    you       do    not
      13      know?
      14             A.       There       was    carpet          but    I    don't
      15      remember             the    colors.
      16             Q.       But    you       recognize          this       to    be    the
      17      staircase?
      18             A.       Yes.
      19             Q.       From       the    karaoke          bar    leading          to
      20      the    street          level;          is    that    right?
      21             A.       Yes.
      22    EXAMINATION
      23    BY     MR.    COHEN:
      24             Q.       Mr.    Park,       was       there       an    elevator
      25      in    the       building          where       the    karaoke          bar
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 83 of 101 PageID #: 694


                                                                                          Page 82
       1                                        D.       PARK
       2      is?
       3             A.    As    I       told       her,       there          was    an
       4      elevator          as       you    walk          in    from       the       street
       5      but    it    looks          like       it's          always          broken.
       6      I   never     tried          to       get       on    it.
       7             Q.    And       why       do    you       say       it    looks       like
       8      it's       always          broken?
       9             A.    There's             no    light.              Looking          at    it
      10      from       outside,          I    didn't             see    any       light
      11      and    I    never          saw    anybody             riding          it
      12      anyway       so,       I    just       assumed             to    walk       up?
      13             Q.    Thank          you.
      14    EXAMINATION
      15    BY    MS.     NICOLAOU:
      16             Q.    Mr.       Park,          if    I    were       to       tell    that
      17      Mr.    Shin       testified                that       every          time    he
      18      always       used          the    elevator             and       did       not
      19      use    the    staircase?
      20             A.    Okay.
      21             Q.    If    I       were       to    tell       you       that,       do
      22      you    recall          whether             or    not       Mr.       Shin    had
      23      ever       said    something                similar             to    you    in
      24      the    past?
      25             A.    No,       I    don't          think       so,       we    never
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 84 of 101 PageID #: 695


                                                                                    Page 83
       1                                        D.    PARK
       2      talked       about       an       elevator.
       3             Q.    Is    there          a    button       to    press       the
       4      elevator          to    go    up       and    down?
       5             A.    I'm       sure       there       was.
       6             Q.    Did       you    ever       press       it?
       7             A.    No.
       8             Q.    Would       it       be    fair    to       say    that    you
       9      just       assumed       --
      10             A.    Yes.
      11             Q.    --    whether             correctly          or
      12      incorrectly             that          there    was       something
      13      wrong       with       the    elevator?
      14             A.    Yes.
      15             Q.    And       you    never          tried       to    use    the
      16      elevator?
      17             A.    Yes.
      18             Q.    You       just       chose       the    staircase          to
      19      go    up    to    the    second          level       and       down    to
      20      the    first       level,             correct?
      21             A.    Yes.
      22             Q.    Okay.           Thank       you.
      23                   I    have       no       further       questions.
      24    EXAMINATION
      25    BY     MR.    COHEN:
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 85 of 101 PageID #: 696


                                                                                    Page 84
       1                                     D.    PARK
       2             Q.    I    believe          you    testified             that
       3      when       you    went       into    the       karaoke          bar,    you
       4      said       you    were       greeted          by    someone
       5      working          for    the    karaoke             bar?
       6             A.    The       waiter.
       7             Q.    And       did    they       escort          you    to    the
       8      room?
       9             A.    Yes.
      10             Q.    Did       you    ever       go    over       to    the
      11      elevator          and    press       the       button          for    the
      12      elevator?
      13             A.    No,       never.
      14             Q.    Nothing          further.
      15    EXAMINATION
      16    BY     MS.    NICOLAOU:
      17             Q.    Are       you    referring             to    the    waiter
      18      on    the    second          floor?
      19                   Just       to    be    clear,          when       you    went
      20      up    to    the    second          floor,          when    you       came
      21      up    the    staircase,             you       were       greeted       by    a
      22      waiter?
      23             A.    Yes.
      24             Q.    And       then    you       were       escorted          into
      25      your       room?
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 86 of 101 PageID #: 697


                                                                         Page 85
       1                                  D.    PARK
       2             A.   Yes.
       3             Q.   You    didn't        need    the    elevator      at
       4      that     point?
       5             A.   When     I    walk    up.
       6             Q.   You    didn't        need    the    elevator      at
       7      that     point?
       8             A.   No.
       9             Q.   Okay.         Thank    you.
      10                  (Time        noted:     3:10       p.m.)
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 87 of 101 PageID #: 698


                                                                                           Page 86
       1
       2                            INSTRUCTIONS             TO    WITNESS

       3
       4                      Please          read    your       deposition          over

       5    carefully          and       make    any    necessary             corrections.

       6    You    should          state       the    reason       in    the    appropriate

       7    space       on    the       errata       sheet       for    any    corrections

       8    that       are    made.

       9                      After       doing       so,    please       sign       the

      10    errata       sheet          and    date    it.

      11                      You       are    signing       same       subject       to    the

      12    changes          you    have       noted    on       the    errata       sheet,

      13    which       will       be    attached       to       your    deposition.

      14                      It    is    imperative             that    you    return       the

      15    original          errata          sheet    to    the       deposing       attorney

      16    within       thirty          (30)    days       of    receipt       of    the

      17    deposition             transcript          by    you.        If    you    fail    to

      18    do    so,    the       deposition          transcript             may    be    deemed

      19    to    be    accurate          and    may    be       used    in    court.

      20
      21
      22
      23
      24
      25
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 88 of 101 PageID #: 699


                                                                                Page 87
       1
       2                                -       -       -       -       -   -
                                            E       R   R   A       T   A
       3                                -       -       -       -       -   -
       4    PAGE       LINE      CHANGE
       5    ____       ____      ____________________________
       6    ____       ____      ____________________________
       7    ____       ____      ____________________________
       8    ____       ____      ____________________________
       9    ____       ____      ____________________________
      10    ____       ____      ____________________________
      11    ____       ____      ____________________________
      12    ____       ____      ____________________________
      13    ____       ____      ____________________________
      14    ____       ____      ____________________________
      15    ____       ____      ____________________________
      16    ____       ____      ____________________________
      17    ____       ____      ____________________________
      18    ____       ____      ____________________________
      19    ____       ____      ____________________________
      20    ____       ____      ____________________________
      21    ____       ____      ____________________________
      22    ____       ____      ____________________________
      23    ____       ____      ____________________________
      24    ____       ____      ____________________________
      25    ____       ____      ____________________________
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 89 of 101 PageID #: 700


                                                                                                                Page 88
       1
       2                      A    C    K       N    O    W    L    E    D    G    E    M    E    N    T

       3    STATE       OF    NEW       YORK)

       4                                                      :SS

       5    COUNTY       OF       _________)

       6          I,    DANIEL          PARK,             hereby             certify             that       I    have

       7    read       the    transcript                      of    my       testimony                taken

       8    under       oath       on       May          21,       2019,          that       the

       9    transcript             is       a       true,          complete             and       correct

      10    record       of       what          was       asked,             answered             and       said

      11    during       my       testimony                   under          oath,          and       that       the

      12    answers          on    the          record             as    given          by       me    are       true

      13    and    correct,             except                for       the       corrections                   or

      14    changes          in    form             or    substance,                   if    any,          noted       in

      15    the    attached             Errata                Sheet.

      16
      17    ____________________________

      18    DANIEL       PARK

      19
      20    Signed       and       subscribed                      to

      21    before       me,       this             _____          day

      22    of    ____________,                      _______.

      23
      24    _________________________

      25    Notary       Public
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 90 of 101 PageID #: 701


                                                                                                                                        Page 89
       1
       2              I       N       D       E       X         O       F       W       I       T       N       E       S       S       E       S
       3    WITNESS:                      DANIEL                PARK
       4    EXAMINATION                       BY                                                                                    PAGE
       5    MS.   BERKOWITZ                                                                                                         6
            MS.   NICOLAOU                                                                                                          28
       6    MR.   WEISSLER                                                                                                          74
            MS.   NICOLAOU                                                                                                          79
       7    MR.   COHEN                                                                                                             81
            MS.   NICOLAOU                                                                                                          84
       8
                          I       N       D       E       X         O       F       E       X       H       I       B       I       T       S
       9
            EXHIBIT                                            DESCRIPTION                                                              PAGE
      10
      11       (Whereupon                         no          exhibits              were                marked                      at          the
                                                              present           time.)
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 91 of 101 PageID #: 702


                                                                                                              Page 90
       1
       2                              C    E    R    T    I    F    I    C       A    T    E

       3          I,       CHRISTA             M.    MILOSCIA,                   a    shorthand

       4    reporter             and       Notary             Public             within            and       for       the

       5    State          of    New       York,          do       hereby             certify:

       6          That          the       Witness(es)                   whose             testimony               is

       7    hereinbefore                   set       forth          was          duly          sworn         by    me,

       8    and       the       foregoing                transcript                   is       a   true       record

       9    of    the       testimony                given          by       such          Witness(es).

      10          I    further             certify             that          I       am    not      related             to

      11    any       of    the       parties             to       this          action            by    blood          or

      12    marriage,             and          that       I    am       in       no       way      interested

      13    in    the       outcome             of       this       matter.

      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24                                            Christa             M.       Miloscia,               a    Court

                                                    Reporter             and          Notary            Public

      25                                            Date:
Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 92 of 101 PageID #: 703


                                                                         Page 91
       1
       2                             LAWYER'S      NOTES
            PAGE/LINE        NOTE
       3    _________        __________________________________
            _________        __________________________________
       4    _________        __________________________________
            _________        __________________________________
       5    _________        __________________________________
            _________        __________________________________
       6    _________        __________________________________
            _________        __________________________________
       7    _________        __________________________________
            _________        __________________________________
       8    _________        __________________________________
            _________        __________________________________
       9    _________        __________________________________
            _________        __________________________________
      10    _________        __________________________________
            _________        __________________________________
      11    _________        __________________________________
            _________        __________________________________
      12    _________        __________________________________
            _________        __________________________________
      13    _________        __________________________________
            _________        __________________________________
      14    _________        __________________________________
            _________        __________________________________
      15    _________        __________________________________
            _________        __________________________________
      16    _________        __________________________________
            _________        __________________________________
      17    _________        __________________________________
            _________        __________________________________
      18    _________        __________________________________
            _________        __________________________________
      19    _________        __________________________________
            _________        __________________________________
      20    _________        __________________________________
            _________        __________________________________
      21    _________        __________________________________
            _________        __________________________________
      22    _________        __________________________________
            _________        __________________________________
      23    _________        __________________________________
            _________        __________________________________
      24    _________        __________________________________
            _________        __________________________________
      25
   Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 93 of 101 PageID #: 704
                                                                                                  Page 1

          A             77:13 82:11         aware 44:14          behalf 5:16            46:12 56:17
ability 60:16         Anymore 31:21                              behavior 13:25        building 44:15
                      anyway 12:6 27:15               B          believe 7:8 8:12       65:25 66:2 81:25
able 19:20 65:10,20
  72:17                 82:12               b 3:8 89:8             11:8 13:11,22,24    bump 54:9
above-entitled 1:18   appear 13:19 18:15    back 10:21 19:18       14:10 17:17 20:10   bumped 17:16,23
accident 28:14        appearance 14:2         53:4 54:22 55:13     23:21 26:10 37:22   business 8:3,6 9:24
  67:11 73:2,24,25    apply 3:14              66:4 80:7 81:12      45:6 46:8 55:15      11:23,25 18:23
accompanied 4:14      appropriate 3:14      ball 51:5              76:23 84:2           19:6,10,11 25:4,9
accompany 41:10         86:6                bank 8:14,17,19,20 Berkowitz 1:18 2:9       31:5 33:23 34:3
accountant 30:16      approximately           8:25 9:4,14,17       6:8,13 12:24         42:15 44:5,7
  30:23 44:7 66:25      35:20                 25:10,11,14 30:15    15:13 40:8,14        58:23 66:21 67:3
accounting 34:18      April 10:4 80:7,17      30:16,17 31:4,11     44:19 51:9 57:11     77:22
  44:4 73:6             81:12                 31:13,15,19 32:5     89:5                button 83:3 84:11
accounts 58:24        arrive 10:11,13         32:13,15,22 33:6 best 60:16 63:7         bye 63:13,19
accurate 80:6           14:23                 58:19,24 79:6      bigger 35:13
                      arrived 15:2 46:16    banker 18:22         bill 24:11 39:5,24              C
  86:19
action 1:18 5:10        54:7 57:14 65:8     Bank(sic) 31:8         76:3                c 2:2 3:8 88:2 90:2
  90:11               Article 3:15          bar 5:8 10:8 11:12 birth 74:19               90:2
acts 48:17            artificial 76:9         15:15 19:8 20:15 bit 36:21               cab 24:8
addition 31:3 52:2    asked 24:8 27:22        20:21 21:15,24     black 71:23           call 8:12 27:13 51:4
  61:24                 29:12,13 59:22        22:5 26:14 34:6    blood 90:11             67:24
address 40:9,16         64:8 68:2 88:10       34:13,15,16 37:4 Blue 57:7,9,12          called 67:25
afternoon 6:12        asking 22:18 23:2       41:8 42:18,19,23     75:14,22 78:5       calling 6:15
ago 24:24,24 73:23      28:17                 43:11,17,19 44:7 Blues 62:8              camera 72:21
  74:3                asleep 23:16,21         44:12,24 46:3,4    born 74:24            capital 79:6,8
AGREED 3:3              61:17 64:4 75:17      47:24 48:4 49:6    borrow 8:19           capitals 79:7
AHMUTY 2:6            assume 29:20 62:15      73:19 76:5,8 78:2 borrowed 25:13         car 41:7
alcohol 12:11 21:19   assumed 77:25           78:11 80:2 81:19 borrowing 25:13         carefully 86:5
  52:12 61:19           82:12 83:9            81:25 84:3,5       bottle 16:2 35:12     Carmen 2:13 28:12
amount 52:12,13       assuming 68:9         barely 59:16           35:16 36:7,11       carpet 81:14
and/or 3:8            assumption 34:12      based 36:15 58:9       47:17 50:17,18      carpeting 81:8,11
angry 14:6              68:11               basically 12:19        52:10 62:11         case 7:23 27:9
answer 3:11,18 4:4    attached 86:13          18:3 19:12 25:12 bottles 16:17 22:25     cause 4:9
  4:12,13,14,16         88:15                 51:11 55:19 77:13    34:24 35:3,8,10     certification 5:20
  20:24 29:18 66:4    attendance 3:25       Basil 2:3 7:4,14,20    36:3,24 47:13       certify 88:6 90:5,10
  70:25               attention 10:4          25:19 26:6,11,22 bottom 51:15 70:23      CHANGE 87:4
answered 4:9,25         60:11 61:13 70:22     27:6,24 30:2,12      71:18               changed 74:7,8
  29:15 64:9 88:10    attorney 3:20 4:11      32:17,22 33:3,5,8 Boulevard 11:21        changes 86:12
answering 28:18         4:20 5:16,23 6:19     69:2                 40:11,17 77:3         88:14
answers 88:12           32:18 86:15         Basil's 32:12        Break 58:5            charge 5:25
anybody 20:14         attorneys 2:3,7,11    basis 3:22 4:15 8:11 bright 76:15          CHARTWELL
  21:14 24:6 25:19      2:15 3:4            bathroom 18:15       bring 12:4 18:5,8       2:10,23
  27:25 41:10 46:17   audible 67:16           54:5,10,11,17      Broadway 1:12 2:4     chose 83:18
  47:6 48:18 69:14      80:19                 78:9,22 79:2       broken 82:5,8         Christa 1:20 90:3
  69:18,25 73:11      awake 59:13,16        beer 53:10           Brooklyn 2:17           90:24
                        63:23               beginning 60:8       brought 6:16 16:6     Chung 11:7 65:23
    Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 94 of 101 PageID #: 705
                                                                                                   Page 2

  65:24 66:7,11,17     connection 30:5       C.P.L.R 5:19         Defendants 2:11        19:15 21:16,18,20
  67:20 70:5 73:3      consent 4:22                               Defendant's 79:17      22:15 36:16 38:14
citizen 75:7,9         consider 42:22                  D          DEH-JUNG 1:9           45:13 47:5 48:25
clear 3:20 4:15        consideration 65:7    d 3:8 6:1,2 7:1 8:1  delivery 47:4          50:23 52:5,8,9
  30:17 35:22 36:4     consumed 36:24          9:1 10:1 11:1 12:1 DEMERS 2:6             53:8 56:15,18,19
  36:12 84:19            64:7,14 76:4          13:1 14:1 15:1     depicted 79:19,21      56:20,23 62:20,23
clearly 5:5 28:21      controlled 5:19         16:1 17:1 18:1     deponent 3:19 4:4     drinking 12:19,20
client 9:7,8 10:18     conversation 45:19      19:1 20:1 21:1       4:11,16,22           13:9,9 16:24,25
  10:24 11:5 12:2      conversations           22:1 23:1 24:1     deposing 86:15         17:3,11 38:8,11
  24:25                  16:23 17:7,10         25:1 26:1 27:1     deposition 3:9,11      38:22,24 61:14,22
clients 8:9,13,18,24     21:11 56:12,13        28:1 29:1 30:1       3:12,17 4:5,19,21   drinks 16:9 22:17
  25:5,12,16           Coors 53:13,24          31:1 32:1 33:1       24:19 26:23 27:20    23:8,11 34:22
close 7:24 66:19         57:6                  34:1 35:1 36:1       86:4,13,17,18        48:10,13,25 50:11
  67:6                 copy 5:25               37:1 38:1 39:1     depositions 27:18      59:23 60:7,15,19
closing 72:25          corner 11:20 70:23      40:1 41:1 42:1       27:21                60:22 62:5,16,22
club 6:15 14:20          71:19                 43:1 44:1 45:1     describe 9:19 76:9     62:24 64:7
  17:7 43:7            correct 6:20 30:3       46:1 47:1 48:1     description 80:6      dropped 41:17
cnicolaou@chart...       30:22 32:20 33:19     49:1 50:1 51:1       89:9                 42:18
  2:14                   79:23 83:20 88:9      52:1 53:1 54:1     details 38:2          drove 14:22 41:14
Cohen 2:5 6:20           88:13                 55:1 56:1 57:1     determining 4:24      drunk 13:22,23
  20:23 23:6 31:12     corrections 86:5,7      58:1 59:1 60:1     different 74:4         19:24 20:10 37:5
  39:21 40:15,23         88:13                 61:1 62:1 63:1     Dijon 73:14            54:6 55:5,7 64:24
  49:20 51:6 57:21     correctly 21:2          64:1 65:1 66:1     dinner 11:16,17,19     65:16 68:3,10,12
  58:8 60:24 61:8        83:11                 67:1 68:1 69:1       11:23,25 12:12      drunk(sic) 14:5
  64:8 65:5,12         cosmetically 74:9       70:1 71:1 72:1       13:17,20 14:13,14   duly 6:3 90:7
  68:25 70:24 71:5     couch 23:16 64:4        73:1 74:1 75:1       34:23 35:19 37:11   D'APICE 2:15
  71:13 72:4,11        couches 75:12           76:1 77:1 78:1       39:8,10,17 41:16
  81:23 83:25 89:7     counsel 5:24            79:1 80:1 81:1       42:2,9,10,14                 E
colors 81:15           Counselor 28:22         82:1 83:1 84:1     direct 4:11 10:3      E 2:2,2 6:2 87:2
come 18:11 35:14         71:3                  85:1 88:2 89:2,8   direction 4:14          88:2,2,2 89:2,2,2
  42:13 54:20,22       count 61:2,4          Daniel 1:16 6:11     disappeared 72:19       89:8,8 90:2,2
  57:18 59:23 63:5     counting 39:3 60:6      88:6,18 89:3         72:20               EASTERN 1:2
  75:2 78:14           COUNTY 88:5           dark 76:11,14        discreet 72:13        eating 38:6
comfortable 29:8       count(sic) 60:9       date 74:19 86:10     discussed 26:5        Edward 1:4 6:16
coming 24:20 27:18     couple 8:11 9:2         90:25              discussion 70:15        9:6
  27:21 63:11            30:18,19 31:6       David 2:5 6:20       discussions 19:10     EESHA 2:23
comments 4:2             34:24 35:2,6        davidacohen@rj...      19:11               eight 35:18 60:15
common 8:8 25:6          66:20                 2:5                DISTRICT 1:2,2          61:25 64:12
communicating          course 3:24 17:9      day 27:16 67:12      doing 7:6 25:4,8      Eighty 75:5
  4:21                   27:17                 68:15 88:21          34:10 86:9          either 22:23
communication          court 1:2 2:16 4:8    days 68:16 86:16     downstairs 65:15      elevator 44:15,17
  4:23 5:3               86:19 90:24         DEBORAH 1:9            79:25                 45:4 81:24 82:4
complete 4:18 88:9     Courts 3:6            deemed 5:17 86:18 drank 19:21 51:23          82:18 83:2,4,13
compliance 3:5         covered 39:19         defect 3:21            61:18                 83:16 84:11,12
conference 37:18       CPA 8:22 9:3 34:20    Defendant 1:11 2:7 drink 12:11,15,23         85:3,6
confidentiality 4:6    CPLR 3:15,23 4:12       2:15                 13:12 16:15,19      employed 20:15,21
    Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 95 of 101 PageID #: 706
                                                                                                     Page 3

  21:14                56:3 59:13,14          65:6,13 72:5,12       41:25 43:3,4,16       53:13 68:16
empty 46:22            60:13 61:11 63:21      88:14                 44:11,12 50:7       hearing 12:22
enforce 4:7            65:2,9,18 80:5       forth 4:7,25 90:7       54:4 70:18 77:7     held 1:18 70:16
English 29:5,9         81:3 83:8            foundation 70:25        78:8,19 83:4,19     hello 17:24 56:9,11
enter 49:25          fall 23:15 28:6          71:4,14               84:10               helped 65:14
entered 56:14          68:20 75:17          four 38:24 51:14      goes 9:10             hereinbefore 90:7
ENTERPRISES          familiar 35:23         framed 3:18           going 6:17 20:6,6     Hi 17:18
  1:8 2:7            far 46:6               free 40:3               28:9,16 33:12       high 67:9
enters 56:2,8        February 79:18         frequent 41:4           65:19 70:9,17,18    Highball 51:6,7,21
entire 36:8          feet 37:8              friend 9:20 66:18       70:20,21,22 72:14   hired 32:16
errata 86:7,10,12    fell 23:21 61:15,17      67:5,9                72:16 73:19 79:16   hit 72:14,16
  86:15 88:15          64:4 68:6,7,10,12    friends 7:20 9:20       80:13               holding 56:15
error 3:22             68:13                  33:24,25 34:2,3     good 6:12 53:21       home 68:4
escort 84:7          filing 5:20              42:9,14             green 71:22           home(sic) 41:17
escorted 84:24       fills 35:16            friend's 42:5         greet 55:2            honestly 29:16
ESQ 2:5,9,13,17      financial 59:2         front 37:22 38:6      greeted 15:17,18,22   Hong 10:25 11:4,15
established 33:7     fine 72:23             further 74:16 79:9      46:11 84:4,21         12:2 15:24 16:4
estimate 60:16 63:7  finish 28:17 35:5        83:23 84:14 90:10   grounds 4:25            18:23 19:7 22:24
evening 33:14          45:18 50:16,18                             group 2:3 7:4 14:21     24:13,14 33:15
  52:12 77:19        finished 22:24                 G               33:14 34:13 41:22     34:5,6 39:14 41:7
event 5:3            finishing 47:15        G 88:2                  41:25 42:6            42:8 43:18,20,23
everybody 34:12      firm 6:14 25:20        Gang 40:19            guess 8:13 16:21        45:7,10,23 47:8,9
  61:13 77:25          27:25 30:9           gathering 42:5          24:15 38:16 76:13     56:10 62:13,15,22
exact 75:11          first 6:3 10:19 11:6   gauge 55:6            guessing 20:13          62:24 70:7 72:3,7
examination 1:16       12:7 26:5 27:7       gentleman 28:19       guest 43:5              77:12
  3:24 5:8,12,15,16    33:18 34:11 46:24      71:18,21 72:18      guys 41:23            Hong's 42:4 44:6
  5:21,25 6:7 28:10    49:9 62:13 67:10     girl 22:14            G-A-N-G 40:20         Hong(sic) 62:21
  74:17 79:12 81:22    75:2 83:20           girls 21:23 22:12                           hospitalized 68:5
  82:14 83:24 84:15  five 25:7,15 38:19       23:9 47:23 48:2,6             H           hour 50:8,10,10,19
  89:4                  38:19,20,24 46:5      48:9 49:10 78:3     H 79:17 89:8            56:4
examined 5:13,24        50:13,14,20 51:23   give 23:4,5 25:18     half 56:5             hours 23:14
  6:5                   53:6 54:3 58:22       67:19               hallway 20:18         how'd 15:5
examining 4:17          59:25 60:15 73:20   given 3:12 88:12       54:15                H-O-N-G 10:25
excuse 61:25 67:3    floor 84:18,20           90:9                hand 51:10 56:16        11:4
Exhibit 70:11        Flushing 14:16,17      giver 51:15           handed 48:24
  79:17 89:9           40:17 77:6           giving 60:14          handle 32:18 52:7              I
exhibits 89:11       follow 55:17           glass 13:10 56:21      72:25 73:5           ice 49:23
extent 3:23          follows 6:6              60:22               handrails 76:16,23    idea 13:15 15:19
e-mail 9:9           follow-up 28:15        glasses 19:16,23       80:10,18                21:7 41:19 43:16
                       79:14                  35:14 45:15,15      happened 10:5         identified 26:20
          F          food 47:4,5 49:23        50:13,14,21 51:4     17:25 18:19 26:9     identify 71:10
F 89:2,8 90:2        foregoing 90:8           51:7,13 53:6,7       28:4 42:12 68:2      ignorant 36:2
fact 27:4            forgive 35:24            54:3 62:2 64:12     happy 14:6,8 29:4     ii 4:6
fail 86:17           form 3:21 20:24          71:22               hard 12:22 37:7       iii 4:8
failure 5:6,14         39:22 49:21 57:22    go 10:8 11:12 14:25   hear 7:13 28:21,24    imperative 86:14
fair 32:3 37:2 52:11   58:3 60:25 61:9        17:14 37:4 41:8     heard 49:9 51:20      important 29:22
    Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 96 of 101 PageID #: 707
                                                                                                 Page 4

impression 63:12        59:8,18,22 69:20   22:11,21 23:4,14    lease 7:3              loans 8:20 32:16
improper 4:9            69:21              23:22 24:10,16,25   leasing 7:18             59:2,6
inches 51:14          Johnnie 15:10,13     26:19 27:10,22      leave 13:17 17:14      long 7:6 19:13,15
incident 10:5 24:3      16:3,12 22:25      28:3 29:3,22 30:2      54:4 57:19,23         37:18 43:22 46:2
  25:22 26:2,7 27:8     47:11 57:7,9,11    34:10 38:17 39:9       58:7 59:10 63:11      47:19 50:5 57:13
include 3:20 77:16      62:8 75:14,21      39:11,15,19 40:5    leaving 80:24            57:16,17 58:20
including 33:15         78:5               40:24 41:19,20      led 13:24 14:10          66:10,13
incorrectly 83:12     join 44:22           43:10,15 44:2,4        20:9                longer 30:11
indicating 35:11      joined 47:20,22      44:17 45:12 46:14   Lee 1:9 2:16 11:5,7    LONGO 2:15
  37:17 51:8,9        Jung 67:7,14,15,17   47:6 48:16 50:11       11:7,8,9,10,15      look 21:8 55:4
individual 36:5       J-U-N-G 67:7         58:8,16,18 65:22       12:4,8,11 13:8,19     81:10
individuals 33:14                          66:7,16 68:24          15:24 16:11,19,24   looked 80:7
initials 31:18                K            69:8 71:25 72:3,6      17:8 19:9,21        Looking 82:9
inquiring 25:3      K 1:9 2:16 6:2 88:2    72:7 73:8,11,13        20:22 21:12,15      looks 19:24 44:16
INSTRUCTIONS        Kang 11:22             74:7,8,12 76:24        22:15,23 23:3,9       79:25 82:5,7
  86:2              karaoke 6:15 10:8      77:13,21 81:13         23:12 24:11 33:15   loud 14:4,6,7
interest 31:11        11:11 14:20 15:15 known 7:14 9:17           33:19,22 34:8,9
interested 90:12      17:7 20:15,21        30:11,12 31:24         37:14,21 38:24              M
interfere 4:2         21:15,24 22:5        32:25 33:2,2,10        41:7 45:8,22,23     M 1:20 88:2 90:3
interrupt 4:20        26:14 37:4 41:8      43:22 58:20 66:10      54:24 56:10 60:23    90:24
intoxicated 13:20     42:18,19,23 43:11    66:14                  65:23,24 66:7,11    Magna 1:24
  14:11 17:3 18:15    43:17,19 44:12,24 Korea 74:25               66:17,19,22 67:20   Main 2:12
  45:10,22,23,24      46:3 47:24 48:3    Korean 12:25 13:4        67:20,21 68:4,7     MALYALA 2:23
  65:8                49:6,7 73:19 76:5    13:6 21:10             69:4,5,22,22,23     maneuver 65:10
intoxication 17:11    76:7 78:10 80:2    Kum 40:19                70:5 73:3 77:16     March 70:11
introduce 33:5        81:19,25 84:3,5    K-A-N-G 11:22            77:18,22            marked 70:11
  42:11 54:23       kareoke 46:4         K-E-U-M 11:22         Lee's 20:16             79:17 89:11
introduced 18:20    keep 7:12 22:18      K-U-M 40:20           left 13:16,20 23:20    marriage 90:12
  18:25 44:3 56:10    28:20                                       24:9 37:3 39:16     matter 90:13
introductions       keeps 14:4                    L               41:7 50:6,17        matters 32:23
  19:12             Keum 11:22           L 3:2 6:2 88:2           55:12 61:16 63:22   Maximum 35:8
invite 54:20        kicking 68:17        lack 70:25 71:13         64:19,21 65:9       MCMANUS 2:6
invited 42:7        kicking(sic) 68:18   landlord 30:6            76:7 80:23          mean 8:18 19:22
irregularity 3:22   Kim 58:17,18 59:8 language 29:6            left(sic) 19:17         21:9 22:8,11,12
IRREVOCABLE           59:18,22 63:4      law 2:3,10,24 6:13    left-hand 80:25         22:18 32:14 38:15
  1:9 2:12            69:20,21             7:4 25:20           legal 1:24 32:23        67:2 76:13
issue 71:9          kind 19:6 36:3       laws 9:12             letter 79:8            meaning 30:17
                    knew 42:6 55:22,22 lawsuit 6:16 26:16      level 81:20 83:19      meet 15:16 27:24
          J           66:9 69:14,18        26:21                  83:20                77:10
J 2:17              know 7:17 8:14,20 LAWYER'S 91:2            light 53:14,24 57:6    meeting 11:15 27:7
jacket 71:23          9:6,7,8,10,11,13   lawyer(sic) 32:17        76:11 82:9,10        27:12,14
Janice 2:9 6:13       12:18 15:18,20     leading 24:19 81:19   lighting 76:10         meetings 27:5
Janice.Berkowitz...   16:18,20,20,22     leaning 80:23,25      limitation 4:7         member 42:25 43:4
  2:9                 18:22,24,24 19:16 learn 67:13            LINE 87:4              membership 43:7
job's 48:9            19:23 20:11,19,20 learned 67:11          little 35:13 36:21     men 41:23,25
John 58:17,17,18      21:3,5 22:4,6,7,10   78:15                  45:17               men's 17:17
   Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 97 of 101 PageID #: 708
                                                                                                 Page 5

met 12:8 18:12 26:6 Nicolaou 2:13 7:25    objection 3:16 5:9    order 4:7 15:9,12       75:1 76:1 77:1
 33:8,19 34:11        13:2 28:11,13         20:23 49:20 57:21     36:6 44:11            78:1 79:1 80:1
 46:8 50:4 66:19      31:20 40:21 44:22     60:24 61:8 64:8     ordered 16:2,16         81:1,24 82:1,16
 77:18                48:2 57:24 64:10      64:11 65:5,12         47:6 62:9,11,13       83:1 84:1 85:1
MICHAEL 1:8           71:2,8 79:13          71:13 72:4,11       original 5:15,21        88:6,18 89:3
Miloscia 1:20 90:3    82:15 84:16 89:5    objections 3:9,13       86:15               parties 3:4,7 4:22
 90:24                89:6,7              observe 12:10,14      ounce 35:12             90:11
minimum 39:2        night 10:9 34:11,23     20:15,22            outcome 90:13         party 4:17
minutes 46:5 47:21    36:13 37:4,25       observed 20:20        outside 20:5,6,17     pass 28:9
 47:21,22 49:11       38:18 39:6,8 42:3     38:8,14               32:17,18 82:10      patron 42:23
 50:3 55:18,24        42:6,20 43:13,14    obvious 56:9          owner 65:24,25        pay 60:10 70:22
 56:14 57:15 58:2     52:7 63:18 65:4     obviously 13:22       owners 28:13 73:9     paying 39:16 61:12
Mitchell 73:12        66:8,9 68:3 76:25     15:6,17 17:18       ownership 31:10       people 10:14,17
mixed 53:14           81:5                  24:14 28:18 58:9    owns 40:5,24            12:6 14:4 20:17
money 8:19 25:13    nine 70:21 71:15,16   occasions 32:6,7      O-A-H 79:7,8            22:12 31:4 37:10
month 42:24 43:3    Noah 8:14,17,19,20      44:24                                       37:13 41:22 42:11
morning 64:17         8:25 9:4,14,17      occupied 76:5                   P             46:24 68:17 77:12
 76:8                 25:14 30:17 31:11   occurred 28:15        P 2:2,2 3:2 6:2         77:15
motion 5:9            31:13,15,19 32:5      73:3                PAGE 87:4 89:4,9      perform 48:17
move 5:7 44:19        32:13,22 33:6       office 6:22,24        PAGE/LINE 91:2        permitted 3:23
 70:21                58:24 79:6          officer 3:10          paid 24:10 39:8,10    person 3:13 4:10
mumbling 20:12,16   Noah's 31:8           oh 27:21 66:13        papers 9:9,9            11:5 18:21 36:5
mutual 24:25        Non-Party 1:17        okay 9:23 10:7        Park 1:16 6:1,11        41:15 72:9,19
                    normal 76:13,13         13:16 14:13 16:5      7:1,11 8:1 9:1      personal 59:5
          N         normally 52:8,15        16:11 17:13,23        10:1 11:1 12:1      personally 66:25
N 2:2 3:2 6:2 40:21   53:17 60:10           18:10 19:20 21:5      13:1 14:1 15:1      persons 3:25
  40:23 79:6,8 88:2 Northern 11:21          22:22 25:2,5          16:1 17:1 18:1      phone 67:24 68:2
  88:2 89:2,2,8       40:10,16 77:3         26:15 27:2,11         19:1 20:1 21:1      photograph 79:19
name 6:9,12 21:6    Notary 1:21 5:14        28:8,25 29:18,25      22:1 23:1 24:1        79:22
  28:12 33:13 40:18   6:4 88:25 90:4,24     32:11 37:10 38:7      25:1 26:1 27:1      physically 46:17
  41:18 73:11       note 64:11 91:2         40:15 41:6 42:17      28:1,12 29:1,25       50:6
names 15:20         noted 3:10 85:10        44:6 45:6,19,20       30:1 31:1 32:1      picture 79:23
Nancy 40:22,23        86:12 88:14           46:7,14 47:11         33:1 34:1 35:1      place 1:19 16:6
necessary 86:5      NOTES 91:2              49:14 50:5 54:2       36:1 37:1 38:1      plainly 4:8
need 18:24 58:10    number 38:13            55:21 56:20 59:8      39:1 40:1 41:1      Plains 2:13
  71:10 85:3,6        58:21 61:6,6,7        65:18,22 66:16        42:1 43:1 44:1,23   Plaintiff 1:5 2:3
needed 49:15,18,23 numbers 22:19,20         68:14,22 71:20        45:1 46:1 47:1      play 72:14,16
never 54:22,25        60:13                 72:23 74:15 75:12     48:1 49:1 50:1      please 6:10 10:21
  66:24 72:9 82:6   N-O-A-H 31:16           76:7,16,19 78:14      51:1 52:1 53:1        29:3 86:4,9
  82:11,25 83:15                            78:25 79:5,20         54:1 55:1 56:1      point 17:13 23:15
  84:13                      O              81:7,9 82:20          57:1 58:1 59:1        41:6 46:18 47:3
new 1:2,13,13,22    O 3:2 88:2 89:2,8       83:22 85:9            60:1 61:1 62:1        49:25 50:16 54:6
  2:4,4,8,8,13,17   oath 88:8,11          older 71:21             63:1 64:1 65:1        54:19 55:12 56:3
  6:5 40:17 65:25   object 5:6 39:21      once 8:7 23:20          66:1 67:1 68:1        59:12,21,24 60:5
  88:3 90:5           72:5                  27:10 41:5 42:24      69:1 70:1 71:1        61:12 62:3 63:22
nice 18:3           objecting 71:3          43:3 57:14            72:1 73:1 74:1        64:4,6 85:4,7
    Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 98 of 101 PageID #: 709
                                                                                                  Page 6

pour 16:9 21:15,18     45:18 58:4 72:24    refresh 80:4,16,21      2:11 73:16            4:12
  21:20 22:14 23:9     79:15               refusal 4:13          riding 82:11          rules 3:6 5:2,18
  23:11 48:9 62:16    questioning 3:20     regular 8:11 42:23    right 3:13 4:6,18     run 34:16
  62:25                4:3 5:23            related 7:23 90:10      6:20,23 7:22 10:2   running 18:23 34:6
poured 48:25 56:20    questions 4:4 6:18   relationship 8:16       13:6 17:2 18:17       34:13,14 78:2
  62:20,22,23          28:16 29:11 31:21     9:24 32:13 33:6       23:2 28:8 29:6,16
pouring 48:13          35:24 58:6 74:16      33:23 66:22           30:9,13 31:5,5                S
pours 21:22            83:23               relief 3:14             32:9,23 33:3,16     S 1:8 2:2 3:2,2 89:2
precisely 38:2        quick 70:10          remainder 4:18          34:4 37:22 38:8       89:2,2,8
prejudice 4:10                             remember 17:12          39:18,24 41:23      salad 19:8 34:6,13
prepare 27:25                   R            21:2 24:7 33:9        42:16 48:6,21         34:14,16 44:7
present 2:22 89:11    R 2:2 6:2 87:2,2       38:5,18,23 53:11      50:14,22 51:12,16     78:2
preserve 4:5            90:2                 54:14 56:25 57:5      51:18,24 52:17      San 11:22 40:19
press 83:3,6 84:11    raise 28:23            58:10 60:19,21        53:24 54:25 57:6    sang 49:4,5
pretty 11:24 19:24    raised 3:16            62:12 63:2 69:6       59:11,19 60:20,23   sat 48:23
  34:12 36:22 62:21   reached 46:7 48:24     74:3 75:11 78:12      61:7,10,14,19,22    save 31:22
  64:13 66:19 67:6    read 10:20,23 19:5     78:20 80:22 81:15     62:14 63:10 65:17   saw 10:19 11:6 13:8
previously 70:11        22:3 66:3,6 86:4   rent 30:8               69:12 70:19 74:15     16:19 18:14 20:4
primary 29:6            88:7               repeat 33:13            80:2,3 81:20          22:14 23:11 54:17
prior 44:24 73:9      realize 26:12        rephrase 29:4         rights 5:18             59:21 63:17,20
privilege 4:6         realized 18:2 26:11 reporter 1:21 10:23    right-hand 70:23        68:24 69:7,24
probably 17:21          26:24                19:5 22:3 66:6        71:19                 70:4 82:11
  38:4 50:8 58:17     really 8:5 9:22 11:3   90:4,24             rocks 50:25 51:2      saying 68:17
problem 65:3            14:4 20:25 24:7    represent 28:13         56:24 57:3          school 66:18 67:9
problems 32:15          28:20 68:10 81:3 represented 6:19        room 11:12 15:4,9     second 27:11 47:16
proceed 3:12          rearranged 11:14     represents 6:14         15:23 17:14,15,18     47:17 62:11 67:19
professionally 67:2   reason 5:3 86:6        32:22                 18:2,6,7,11,19        83:19 84:18,20
property 28:14        recall 53:24 59:8    request 3:19            19:14,17,18 20:4    seconds 70:18,21
  73:2,6                74:2 82:22         reservation 43:12       20:5 23:20 24:11      71:15,17,17 72:16
prostitutes 48:15     receipt 86:16        reservations 43:10      37:18 46:12,16,25   Section 5:2
provide 5:23 38:13    recognize 3:7 72:17 reserved 5:11            47:20 48:18,20      see 12:10 13:13
  48:12                 79:18,21 81:16     respective 3:4          49:12 50:2,6,7,9      16:11,14 17:6
provided 4:12 5:18    recollection 37:25   response 67:16          50:10,18 54:4,20      20:14 21:14 23:8
provision 3:7           45:21 59:15 80:5     80:19                 54:23 55:13,18,20     27:16 49:15,17
Public 1:21 5:14        80:17,22 81:4      responsive 44:21        55:25 56:2,4,14       67:24 68:22 69:11
  6:4 88:25 90:4,24   record 5:4 6:9       restaurant 33:12        57:14,25 58:7         69:14,18 70:3,5,7
purpose 4:21,23         10:22 19:3,4 22:2    33:13 37:3,20         59:9 62:9 63:22       71:16,17,23 76:3
purposes 74:22          31:13 66:5 70:14     40:6,19,25 41:3       75:13,21,25 76:4      79:2 80:10 81:7
pursuant 1:19 3:14      70:16 74:22 88:10    42:2 46:3 77:2,11     78:4,16,18,19         82:10
put 21:19 74:22         88:12 90:8         restroom 17:17          84:8,25             seeing 53:24 54:14
p.m 1:14 85:10        recorded 25:25         20:7 21:4 50:4,7    rooms 78:9              57:5 71:9
                      refer 8:3,6,24 48:5    54:13,16            Roughly 35:21         seen 53:17,18 68:19
        Q             referred 8:11 31:4 restrooms 78:17           37:12                 71:6 72:9
question 4:8,17,24      79:5               return 5:15 86:14     round 37:15 51:11     send 9:8
 5:6 23:7 28:17       referring 34:8 35:2 returned 55:25           51:13               serve 22:9
 29:3,19,23 35:5        35:6 84:17         Richardson 1:8        rule 3:5,8,23,24      served 35:9 36:2
    Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 99 of 101 PageID #: 710
                                                                                                  Page 7

  47:12                sides 76:19             23:4,5 37:24        subject 3:12 86:11    88:7,11 90:6,9
server 49:10           sign 86:9             specifically 16:18    Subpoena 1:20       thank 31:20 79:9
service 48:6,13,14     signed 5:12 88:20       20:20,22 23:3       subscribed 88:20      82:13 83:22 85:9
Services 1:24          significant 4:10        56:25 60:18,21      substance 88:14     them(sic) 18:25
set 4:7,25 74:6 90:7   signing 86:11         spell 31:14           succinct 4:15       things 51:17
seven 35:15,16,18      similar 82:23         spoken 28:19          succinctly 3:17 5:4 think 13:5 14:21,24
  60:15 64:12          single 62:20          SS 88:4               suggest 3:18          16:4,16 21:3
sexual 48:17           sir 38:16 71:15       staircase 44:25       suing 26:13           23:23 24:21 32:16
share 36:9,10,11         80:20 81:8            65:11 74:4 76:14    suite 27:15           33:9 35:13 36:17
shares 31:8            sit 48:9 61:5 75:25     80:7,11,14 81:8     sure 24:16 27:13      43:6 49:13 50:19
sheet 86:7,10,12,15    sitting 2:23 37:14      81:11,17 82:19        39:25 58:2 83:5     53:12,23,25 54:12
  88:15                  37:21 38:3 40:2       83:18 84:21         sworn 5:13 6:3 90:7   56:17,18,24 58:12
Shin 1:4 6:16 9:6        62:19 75:16         stairs 44:12 46:8     S-A-N 11:22 40:20     61:15 62:10 65:14
  9:14,21 17:15,16     sleep 61:15             64:22 65:3 68:6,8                         67:19,25 69:9
  18:10,21 19:9,13     small 35:10,14        stairway 76:10,17               T           72:8 74:11 76:18
  23:19 24:18 26:10      37:15 79:6,8          76:20               T 3:2,2 87:2 88:2     78:6,13,24 80:9
  26:13,15 30:11,22    snapshot 70:10        stand 31:18             89:2,8 90:2,2       82:25
  31:24 32:4,16        social 11:24,25       start 9:11 56:12      tab 39:20           thirty 86:16
  49:25 54:9 55:4      socialize 9:21        started 7:18 18:21    table 16:7 21:19    thought 20:14
  55:15,24 56:2,11     soda 12:23            state 1:22 6:4,9        36:8 37:11,15,15    34:14 42:4 63:10
  56:14 58:7 59:17     sofa 75:23,25           65:8 86:6 88:3        37:19 53:10 75:20 three 13:18 23:14
  59:22 61:16 63:5     sofas 75:15,16,18       90:5                  75:23               41:12 46:24 51:14
  63:14,22 68:5        soft 28:19            stated 3:17 5:4       take 44:25 46:2       60:3 61:7 75:15
  70:3,4 75:24         Soju 12:16,17,24      statement 3:21          51:15 59:17 64:21   78:6,7
  78:15 79:2 82:17       13:9 34:24,25         4:15                taken 1:17,20 3:11 throw 78:23 79:2
  82:22                  35:9,20 36:4        statements 4:2          5:17 88:7         time 1:19 5:9 9:10
Shin's 67:11             38:23 45:16 50:21     25:19,24,25         talk 9:11 18:22       10:11,19 11:6
shirt 71:22              52:10 61:25         States 1:2 75:3,7       19:22               12:7 14:23 17:19
shorthand 1:21         somebody 10:19        stay 19:13 57:13,25   talked 24:23 83:2     18:3,10 23:18,22
  90:3                   14:21 44:4 47:20    stayed 23:13 48:20    talking 38:5          23:24 24:22 26:5
shortly 18:12 23:19      49:12 57:18 58:12   staying 37:7          talks 14:3 20:11      33:7,18 37:7 41:4
shot 13:11 45:15         58:14 59:17,18      Steve 31:21           tall 52:21,23         43:24 45:3 47:4
  47:14                  69:8,9 71:11        STEVEN 2:17           taste 53:21           49:11 50:17 60:5
shots 13:10,13         someone's 43:5        STIPULATED 3:3        telephone 69:9,10     61:12 63:4,5,16
  35:15,17,20 36:13    sorry 11:2 12:21      stopped 55:16 60:6    tell 24:20 28:4       63:20 66:13 67:10
  38:8,10,23,24          15:11 21:25 47:25     61:12                 29:19 49:19,22      68:9,11 73:21
  52:3 54:3 60:14        57:8 61:3           story 71:12             67:23 68:7 82:16    77:21 78:10,14
  61:24                sort 33:23            straight 14:12 20:2     82:21               82:17 85:10 89:11
show 70:9,17,20        sound 35:25             20:9 21:2 55:13     telling 26:4        times 8:12 9:2
  79:16                South 74:25           street 2:8,12,16      tenant 6:25           30:18,19 31:6
showed 68:23 69:8      space 6:23 7:3,18       11:21 81:20 82:4    term 51:20 76:11      66:20 76:22
  69:10                  30:8 86:7           strike 5:7 44:20      TERRANCE 1:9        today 6:18 10:6
showing 68:20          speak 7:25 11:3       structurally 74:10      2:12                24:20 28:2 44:9
shown 68:25 69:4         24:18 28:18 30:5    stupid 35:25          testified 6:5 33:11 toggling 71:16
  71:6                   30:6                subdivision 4:13        38:7 82:17 84:2   told 26:23 27:17,19
side 76:20,24 80:25    specific 22:19,20     subdivisions 3:8      testimony 5:7 64:3    28:3 58:11 67:15
   Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 100 of 101 PageID #: 711
                                                                                                    Page 8

  67:17 68:4 78:18     51:17 52:5 61:21     want 9:12 10:3 13:2   Witness(es) 90:6,9     90:5
  82:3                                       16:18,21 20:19       woke 24:5 64:16       Young 1:9 2:16
top 51:15 80:11,13             V             22:20 24:15 38:16    women 48:15 62:19      11:7,8,9,10,15
total 59:24           various 28:13          40:12 50:11 54:23    words 36:5             12:4,8,11 13:8,19
town 14:15              32:23                76:11                work 30:15,21 32:4     15:24 16:11,19,24
train 77:5,6,8        VICTORIA 1:8          wasn't 22:7 64:11      32:9 34:18 44:4       19:9,21 20:22
transcript 86:17,18     2:11                 69:16                 73:6                  21:12,15 22:14
  88:7,9 90:8         video 68:23 69:12     water 2:8 36:20       worked 22:4,8          23:3,9,12 24:11
trial 1:16 3:6 5:10     69:15,16,19 70:10    49:24                working 21:23          33:15,19,22 34:9
tried 82:6 83:15        71:7,9,11 72:15     way 14:3 41:17         22:12,13 44:18        45:23 54:23 69:22
true 88:9,12 90:8     videos 68:19           54:10,12 74:12        47:23 48:3 58:19      69:23 77:16,18,22
Trust 1:9 2:12        visited 44:23          79:25 90:12           84:5                 YS2 1:8 2:7 6:14
  73:16               Visitor 43:6          weeks 24:24,24        wouldn't 12:18
TRUSTEE 1:8 2:11      vodka 12:25 13:4,6     26:8                  19:23                        1
truthfully 29:15        35:20,23 36:4,13    weigh 52:25           written 25:18,24      1 70:11
try 28:20               36:18,22 38:23,25   weighed 53:3          wrong 58:3 81:2       1st 79:18
twice 8:7               52:3 53:6 54:3      WEISSLER 2:17          83:13                1:15 1:14
two 10:14,16 16:16    voice 7:12 14:4        7:11 10:20 11:2      WU 1:9 2:12           10 7:8,9,15 10:12
  18:20 19:16 22:24     28:20,23             12:21 15:11 19:2     www.MagnaLS.c...        14:24 17:20 23:10
  23:25 24:5 35:8                            21:25 31:14,17,22     1:25                   23:11 25:7,15
  36:24 43:24 47:13          W               40:10 47:25 52:23                            30:2 37:12,13
  58:6 60:3 61:6    W 88:2 89:2              58:5 66:3 70:13                X             41:22,25 47:21,21
  62:10 63:2,3      wait 28:17               74:18,21 89:6        x 1:3,12 89:2,8,8       47:22 49:10 70:18
  64:17 72:15 76:8  waiter 15:22 16:5,9     well-built 21:9       XX-XX-1967 74:20        71:17
  80:10,18 81:5      21:3,12 24:8 46:9      went 15:9 19:18                             10001 1:13 2:4
type 77:22           49:13,13,17 65:14       26:10 33:11 43:14              Y           10038 2:8
                     84:6,17,22              45:7 55:13 68:4      yeah 7:10 11:16,18    10601 2:13
         U          waiters 15:19,20         74:5 77:2 78:17        17:9 21:17 22:16    11 17:21 18:12
U 3:2               waiter's 21:5            78:22,25 84:3,19       26:22,22 32:8,10    11:30 18:12 63:7,9
uncollectible 32:15 waived 5:22             weren't 40:2            36:19 37:20 39:25   11242 2:17
understand 29:2,5 waiver 5:8,17             we're 6:14,23 10:5      41:24 44:22 46:23   11354 40:18
 29:12,20,23,25     wake 23:24               27:14                  47:10,18 50:15      12 23:23 63:8,9
 61:17              walk 20:2,9,25 43:9     Where'd 11:19           51:3 55:11 56:22    1270 1:12 2:4
understanding        46:25 59:22 82:4        14:14                  67:22 72:20         138-20 40:16
 32:12,14,21 33:21   82:12 85:5             whisky 50:14,24       year 30:24,25 66:12   14 36:12,15 38:22
 34:7 48:8          walked  15:16 44:13      51:18 53:7,14          66:14 73:23 74:3      45:15 52:3 53:6
understood 29:21     44:18  46:19            54:4 56:23 62:2        74:23 75:11           54:3 60:14 61:24
Uniform 3:6         Walker 15:10,14         White 2:13            years 7:8,9,15 9:16   15 9:18,18 31:24
Union 11:21          16:3,12 22:25          withdrawn 46:15         9:18 30:2 31:25       32:5 47:21 49:10
United 1:2 75:3,7    57:7,9,12 62:8         witness 1:17 5:13       32:5 43:24 58:21      57:15
unusual 52:13        75:14,22 78:5           5:24 6:2 24:2          73:18               15th 70:12
upstairs 15:3,3,5,7 Walkers  47:12           26:16,20 27:3        yell 28:23            16 35:12,20
 45:7               walking 14:3,9 15:6      28:5 31:16 52:24     Yep 14:18             170 53:2
use 8:18 76:12       20:4,16 59:9            86:2 89:3            York 1:2,13,13,22     1900's 75:10
 82:19 83:15        Wang  1:8,8,9 2:11      witnesses(sic)          2:4,4,8,8,13,17     1983 75:4,6
usually 13:12 16:10  73:12,14                26:25                  6:5 40:17 88:3      199 2:8
   Case 1:17-cv-05183-SMG Document 76-4 Filed 05/12/20 Page 101 of 101 PageID #: 712
                                                                                Page 9

1991 75:10
          2
20 50:3 55:18,24
  56:14 57:15,25
2016 80:8,17 81:12
2017 10:4 53:4
2019 1:14 70:12
  79:18 88:8
21 1:14 88:8
21st 10:4
221 3:5
221.2 5:2
26 2:16
28 89:5
          3
3:10 85:10
30 50:3 86:16
30's 21:9
31 3:15
3115 3:8,23 4:12
3116 5:18
3117 5:18
         5
5'4 52:22,24
          6
6 89:5
          7
7 77:6
74 89:6
79 89:6
         8
81 2:12 89:7
84 89:7
866)624-6221 1:24
         9
9:30 10:12 14:24
  17:20
